 J. P. STEVENS & CO.J. P. Stevens & Co., Inc. and Amalgamated Clothing& Textile Workers Union, AFL-CIO, CLC.Cases 11-CA-7088, 11-CA-7158, 11-CA-7474, 11 -CA-7754, and I 1-CA-781620 October 1983DECISION AND ORDEROn 27 March 1980 Administrative Law JudgeJames L. Rose of the National Labor RelationsBoard issued his Decision in the above-entitled pro-ceeding and on the same date, the proceeding wastransferred to and continued before the Board inWashington, D.C. Thereafter, all parties filed ex-ceptions and/or cross-exceptions to all or part ofthe administrative law judge's Decision.On 13 October 1983 J. P. Stevens and Co., Inc.,herein called the Respondent; Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO, CLC,herein called the Union; and the General Counselof the National Labor Relations Board entered intoa Settlement Stipulation, subject to the Board's ap-proval, providing for the entry of a consent orderbased upon the order set forth in the administrativelaw judge's Decision. The parties withdrew all ex-ceptions and cross-exceptions to the administrativelaw judge's Decision filed with the Board.Having considered the matter, the Board ap-proves the Settlement Stipulation and the excep-tions and cross-exceptions filed by the parties arewithdrawn.As no exceptions to the administrative lawjudge's Decision remain,The National Labor Relations Board adopts therecommended Order of the aministrative lawjudge, as modified in the Settlement Stipulation,and orders that the Respondent, J. P. Stevens andCo., Inc., Westfield, North Carolina, and Stuart,Virginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Advising employees that selecting the Unionas their bargaining agent would be futile.(b) Interrogating employees concerning theirunion activities and desires.(c) Soliciting employees to revoke union authori-zation cards they have signed.(d) Threatening employees with plant closureshould they select the Union as their bargainingagent.(e) Promising employees a benefit to cease activi-ty on behalf of the Union.(f) Advising employees to cease contacting otheremployees on behalf of the Union.(g) Telling employees that signing union authori-zation cards can have "serious consequences."268 NLRB No. 21(h) Inviting and/or encouraging employees toreport the identity of union card solicitors.(i) Promulgating, maintaining, and enforcing arule inhibiting employees from talking to other em-ployees.(j) Discouraging union activity, membership inthe Union, or any other labor organization, by dis-charging, refusing to reinstate, or issuing verbal orwritten warnings to its employees, or otherwisediscriminating in any manner with respect to theirtenure of employment or any term or condition oftheir employment.(k) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof their Section 7 rights.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Offer Curtis Collins, Ralph Roberson, EugeneRorrer, Gary Layman, and Maynard Lovell imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to any seniorityand other rights and privileges previously enjoyedby them, and make them whole, with interest, forany loss of pay they may have suffered by reasonof their unlawful discharges in the manner set forthin the remedy section of the administrative lawjudge's Decision.(b) Expunge and physically remove from itsrecords and files any warning notices and any ref-erences thereto relating to the warning issued toGary Layman on 12 and 20 May 1977 and May-nard Lovell on 17 March 1977.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post in conspicuous places, including allplaces where notices to employees customarily areposted at Respondent's four United Elastic Divi-sion plants, one of which is near Westfield, NorthCarolina, and the other three near Stuart, Virgina,copies of the attached notice marked "Appendix."'Copies of said notice will be furnished by the Re-gional Director for Region 11 and, after beingsigned by Respondent's representative, shall beposted immediately upon receipt thereof and main-tained by Respondent for 60 consecutive daysIf this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT advise employees that selectingAmalgamated Clothing & Textile Workers Union,AFL-CIO, CLC, or any other labor organization,as their bargaining agent is futile.WE WILL NOT interrogate our employees con-cerning their activities on behalf of the Union.WE WILL NOT solicit employees to revoke unionauthorization cards they have signed.WE WILL NOT threaten our employees with plantclosure should they select the Union as their bar-gaining agent.WE WILL NOT promise our employees benefits tocease their activity on behalf of the Union.WE WILL NOT advise our employees to ceasecontacting other employees on behalf of the Union.WE WILL NOT tell our employees that signing aunion authorization card can have "serious conse-quences."WE WILL NOT invite and/or encourage our em-ployees to report the identity of union card solici-tors.WE WILL NOT promulgate, maintain, or enforcea rule inhibiting our employees from talking toother employees.WE WILL NOT discourage activity on behalf ofthe Union by discharging, refusing to reinstate, orissuing verbal or written warnings to our employ-ees or discriminate against our employees in anymanner.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL offer Curtis Collins, Ralph Roberson,Eugene Rorrer, Gary Layman, and MaynardLovell reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions of employment, without prejudice toany seniority and other benefits, and WE WILLmake them whole for any losses they may havesuffered as a result of the discrimination againstthem, with interest.WE WILL expunge and physically remove fromour records and files any warnings given to GaryLayman and Maynard Lovell.All our employees are free to join or assist theUnion or any other labor organization.J. P. STEVENS & CO., INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Theseconsolidated cases' were tried before me on variousdates from November 8, 1978, through August 2, 1979.In general, the allegations are that the Respondent en-gaged in conduct violative of Section 8(a)(l) and (3) ofthe National Labor Relations Act, 29 U.S.C. Sec. 151 etseq., in connection with an organizational campaignamong its employees conducted by the Charging Party.2The Respondent generally denied that it has engagedin any activity violative of the Act and affirmativelycontends that the terminated employees were dischargedfor cause.Upon the record as a whole, including helpful and ex-haustive briefs, and arguments of counsel, I hereby makethe followingFINDINGS OF FACT AND CONCLUSIONS OF LAW1. JURISDICTIONThe Respondent is a Delaware corporation engaged inthe manufacture and sale of textile products at numerousplants located throughout the United States. The locus ofthis case is four United Elastic Division plants, one ofwhich is near Westfield, North Carolina, and the otherthree near Stuart, Virginia. The Respondent annually re-ceives raw materials at these facilities directly frompoints outside the State of North Carolina and the Com-monwealth of Virginia, respectively, valued in excess of$50,000. It annually ships directly to points outside theState of North Carolina and the Commonwealth of Vir-ginia, respectively, finished products valued in excess of$50,000. The Respondent admits, and I find, that it is anemployer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the Act.The substantive allegations litigated in this matter are contained inthe amended second order consolidating cases in Cases I l-CA-7088,7158, and 7474, amendments to which were granted at the hearing, andthe consolidated complaint in Cases I I-CA-7754 and 7816. These plead-ings are herein jointly referred to as the consolidated complaint.2 It was also alleged that the Charging Party had been designated by amajority of the Respondent's employees in an appropriate collective-bar-gaining unit and that the Respondent's egregious unfair labor practicesrequired the entry of a bargaining order. The Charging Party requestedleave to withdraw so much of its charge as alleged a violation of Sec.8(aX5) and the General Counsel likewise moved to amend the consolidat-ed complaint to delete any allegations of a refusal to bargain and agreednot to seek a bargaining order as a remedy for any of the other allegedunfair labor practices. On this basis, the Respondent did not object andthe amendment was granted.34 J. P. STEVENS & CO.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile Workers Union,AFL-CIO, CLC (the Union) is admitted to be, and Ifind is, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundAt the four plants here involved (herein Woolwine,Stuart, Rubber Thread, and Carolina) there are nearly1500 production and maintenance employees. The Unioncommenced an organizational campaign among thoseemployees in August 1976. The unfair practices are al-leged to have occurred beginning in December 1976through May 1977; and in May, August, and September1978.The allegations of unfair labor practices occurring in1976 and 1977 were included in a petition for nationwideinjunctive relief under Section 10(j) of the Act and wereinvolved in the settlement of that matter, with four ofthe seven discharged individuals reinstated to their jobs.3B. Analysis and Concluding FindingsAt the outset it should be observed that the GeneralCounsel has the burden of proving the elements of eachalleged unfair labor practice by a preponderance of thecredible evidence. The fact that this is the twenty-fifthtime, more or less, that the Respondent has been beforethe Board, and has been judicially held to be "the mostnotorious recidivist in the field of labor law,"4does notalter this basic principle. What the facts are must be de-termined here as in any other case-from credible testi-mony and reliable documentary evidence. However, theinferences and conclusions to be drawn from the factsfound may reasonably include consideration of the Re-spondent's proclivity to violate the nation's labor lawsand its unsavory history may be considered in determin-ing the appropriate way to remedy those violationsfound. That is, years ago, as has been found repeatedlyby the Board and the courts, at the very highest levels ofmanagement the Respondent set the atmosphere fromwhich the acts of its agents and supervisors in this mattermust be viewed.5Some of the events upon which evidence was takenare alleged to constitute more than one unfair labor prac-tice and are separately pleaded. Similarly, most of thesubstantative allegations of 8(a)(1) violations includemore than one event. The alleged unlawful dischargesoccurred at various times throughout the entire periodcovered by this matter. Accordingly, the facts and analy-sis of each alleged violation pleaded by the GeneralCounsel will be treated seriatim as it appears in consoli-dated complaint, as amended.S Morio v. J. P Stevens & Co., Civil No. 787294 (S.D. N.Y. 1978).4 NLRB v. .P. Stevens & Co., 563 F.2d 8, 13 (2d Cir. 1977), citingBartosic & Lanoff, Escalating the Struggle Against Taft-Hartley Contem-nors, 39 U.Chic.L.Rev. 255, 256 fn. 4 (1972).s The Respondent argues, unconvincingly, that its recent corpor-atewide efforts not to violate the law should be considered. See theremedy section, infra.1. The alleged violations of Section 8(a)(l)a. Advised employees that selecting the Union as theirbargaining agent would befutileCarson Wilson is the industrial relations director forthe Respondent's United Elastic Division. It is allegedthat on April 21, 1977, and again in early May 1977Wilson told employees that selecting the Union as theirbargaining agent would be futile. Similarly, John Mitch-ell, the plant manager of the Carolina plant, also in May1977, is alleged to have violated the Act in this respect.The April allegation involving Wilson relates to ameeting he had with employee Eugene Rorrer, alongwith the Woolwine plant industrial relations director,Donald Oxenrider. Rorrer testified that following an op-eration he had had in February, and during the period hewas still off work and under the care of his doctor, hewent to the Woolwine plant to speak to Oxenrider abouthospitalization insurance. But because Oxenrider wasnew to the Company and was not totally conversantwith the hospitalization plan, Wilson was called. Thethree then met later in the afternoon of April 21.According to Rorrer's testimony, he told Wilson thatwhen the employees were covered under the Blue Crossplan (sometime before) they were better off than current-ly. Rorrer testified that Wilson then said somethingabout the Union was to blame, he thought, for the insur-ance being downgraded (meaning, presumably, discredit-ed) and finally, "you know that the plants will have tonegotiate with the Union and you know we won't dothat." By this last statement the General Counsel con-tends that Wilson told Rorrer that selecting the Union asthe bargaining representative would be futile.Wilson generally corroborated Rorrer's testimony con-cerning their discussion of the insurance coverage,noting that there had been a change in insurance cover-age on December 1, 1976. Wilson further testified thatRorrer said something to the effect that he understoodthe Union had better coverage, to which Wilson an-swered that the Union does not provide insurance bene-fits-insurance is provided by the Company and wouldhave to be bargained for.Wilson denied specifically that he told Rorrer that theCompany would not bargain with the Union over insur-ance coverage, a denial which I credit.Although I generally found Wilson to be a crediblewitness, beyond that I conclude on balance that it is un-likely Wilson used the precise words attributed to himby Rorrer. These very words (or words of a similarnature) in the context of this particular conversation arenecessary to prove the unfair labor practice alleged.Even in the context of the other unfair labor practiceshere and at other facilities throughout the years, statingthat the Respondent would not negotiate concerning aneconomic benefit employees were already receiving doesnot fit the pattern. To find the unfair labor practice herealleged would require crediting Rorrer's memory con-cerning certain specific words used by Wilson a year anda half before the hearing, on a matter tangential to thesubject of discussion. The meeting centered on how35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuch insurance coverage Rorrer was entitled to. Anymention of the Union was brief.6In May, Wilson was called in to have a conferencewith Jimmy Eugene Culler, an employee at the Carolinaplant who was dissatisfied with his job classification.During the course of this conversation, according toCuller's testimony, Wilson said, "I understand you aremore or less pro-Union," and "ACTWU has nothing tooffer you. You have better benefits than people in Roa-noke Rapids. If you don't believe it, check on it." By thisstatement, denied by Wilson, it is alleged that the Re-spondent advised an employee that selecting the Unionas their bargaining agent would be futile.The Union was discussed between Wilson and Cullerthough with some substantial variance between their ver-sions as to who said what. On this particular point, how-ever, even if Wilson said precisely what Culler contendshe said, such was not advising an employee that selectingthe Union as a bargaining representative would be futile.Nor has any case authority been suggested to indicatethat an employer may not advise an employee that aunion has "nothing to offer," or that employees havebetter benefits than employees of another plant, evenwhere it is common knowledge that a given union is thebargaining representative for employees at the otherplant. Accordingly, I conclude that the General Counselhas not sustained his burden of proving the allegations ofparagraph 7(a) of the consolidated complaint as toCarson Wilson.In April 1977 Mitchell had a conversation with Caroli-na employee Clarence Wilmoth and subsequently threeother employees in the shipping department. At thistime, according to Wilmoth's generally credible testimo-ny, Mitchell was asked about the negotiations betweenthe Union and the Company at the Roanoke Rapidsplant. Mitchell said that the employees wanted duescheckoff (which he explained) and then said, "they knewdamn well they wouldn't do that."Mitchell also said, when asked whether he believedthe Company and the Union would ever bargain togeth-er, "No, I don't believe so."Although Mitchell testified to the fact of the conversa-tion and the substance, including dues checkoff and arbi-tration as being the two principal issues in the RoanokeRapids negotiations, he denied the specific statements at-tributed to him by Wilmoth. Mitchell did not, however,explain how it was that he as plant manager, during thecourse of an organizational campaign, would engage in adiscussion with employees about matters at another ofthe Respondent's plants which at the very time were thesubject of a complaint alleging bad-faith bargaining.7Given Mitchell's admission that the matter under discus-sion between him and Wilmoth involved the very issuesbeing litigated concerning the Roanoke Rapids facility,and absent any explanation other than Mitchell's unper-suasive categorical denial that he made the statements at-6 It is noted that I do not rely upon the testimony of Oxenrider in con-cluding that the General Counsel did not establish the factual predicatefor this allegation. I found, as will be discussed in more detail, infra, thatOxenrider was an unreliable witness and that his testimony generallyshould not be credited.J. P. Stevens & Co., 239 NLRB 738 (1978), the trial of which oc-curred on 17 days in December 1976 and April 1977.tributed to him, I believe it more probable than not thathe in fact suggested to employees that the Companywould not negotiate with the Union on checkoff and ar-bitration.Mitchell testified that he was aware that checkoff andarbitration were issues at Roanoke Rapids but "I was notaware the Company had a position one way or another.I thought we were still negotiating." I find Mitchell's as-sertion to be incredulous. Mitchell was, after all, theplant manager, and now is the general manager of the di-vision. That he would not know the Company's positionsimply is not believable. And the Company's positionwas given, at least, in a letter to all employees signed byJames Finney, the Respondent's chairman of the board,mailed sometime in 1976. He stated in the letter that theRespondent would not agree to checkoff or arbitration.The policy statements on these issues by the chairman ofthe board must have been known to Mitchell. Accord-ingly, I conclude that Mitchell did advise employees thatselecting the Union as their bargaining agent would befutile and he thereby violated Section 8(a)(1) of the Act.During a discussion Mitchell had with Culler, in earlyMay, to discuss Culler's contention that his job titleought to be changed, Culler testified that Mitchell said,in referring to a notice the Company had put on the bul-letin board involving the organizational campaign that,"I heard that you didn't like where we put the paper onthe bulletin board. This is my plant I run my plant like Iwant to, and you, nor any other son-of-a-bitch is goingto tell me how to run it."The General Counsel alleges that by this statementMitchell indicated to an employee the futility of selectingthe Union as the bargaining representative. Mitchelldenied the statement attributed to him although admit-ting that he did meet with Culler concerning the matterof Culler's job classification.As in so much of this matter, there is a conflict con-cerning the precise statements alleged to be unfair laborpractices although the parties are in general agreementconcerning the surrounding circumstances. As to theconflict here, I credit Culler over Mitchell. This determi-nation is based in part on the relative demeanor of thetwo. In addition, if in fact Mitchell, as a high level super-visor for the Respondent, was not in fact embarked upona course of conduct to undermine the Union he wouldnot reasonably have had meetings with employees duringwhich the organizational campaign and the Respondent'scampaign against it were discussed. I believe that Mitch-ell did in substance make the statements attributed to himand did seek to impress upon Culler the futility of select-ing the Union as his bargaining agent. The Respondentthereby violated Section 8(a)(l) of the Act.b. Interrogated employees concerning their unionactivities and desiresSupervisor James Ayers hired Culler in March 1976,according to Ayers' testimony, because he needed a manfor receiving duties and Culler had such experience.Culler's job classification, however, was that of ware-house helper although according to his testimony, essen-tially undenied by Ayers, a more appropriate title would36 J. P. STEVENS & CO.have been receiving clerk. Thus, Culler asked Ayers, andultimately Mitchell, for his job title to be changed to thatof receiving clerk. Ayers and Culler had a number ofdiscussions, both on and off the plant premises, concern-ing this general subject during which the allegations in-volving Ayers occurred.During one, in mid-March 1977, Culler asked Ayershow his job classification was coming along with Ayerstelling him that he had talked to the plant manager.Ayers then said, "By the way, did you sign a blue card?"Ayers denied that he asked Culler whether he had signeda "union card," or asked Culler, "By the way did yousign a blue card?" Ayers also testified that he neverasked Culler any union-related questions and generallydenied having interrogated him.It appears from the record that Ayers was attemptingto deny the statements attributed to him by Cullerwhich, again, gives rise to a credibility conflict. I foundCuller to be a generally credible witness, even thoughsome of his actions, particularly concerning his job clas-sification, seemed bizarre. Nevertheless, I found him be-lievable and there was nothing in his demeanor whichwould indicate that he was not being candid. Further, itis noted that Culler is no longer an employee of the Re-spondent and has no apparent stake in the outcome ofthis proceeding. To the contrary, however, Ayers is arelatively long-term employee and supervisor for theCompany. I note also that, while appearing to deny thathe ever had any discussions concerning the Union withCuller, Ayers did later admit that, during the conversa-tion at Culler's home, "I finally said, well for what itsworth, I have found that working hard and being a con-scientious employee that I felt like that would get himmore of what he wanted than any relationship with theUnion would. I used myself as an example of starting outin the mail set up crew working on machinery, eventual-ly worked myself into the office and into the position Ihave at the time." Ayers did discuss the Union withCuller and having done so during the course of the orga-nizational campaign it certainly does not stretch credibil-ity to find that he asked if Culler had "signed a bluecard." Accordingly, I conclude that Culler's testimony isgenerally more reliable than Ayers'.The Respondent contends that even if this occurred astestified to by Culler, nevertheless it was a casual con-versation between an employee and a supervisor whowere friends, and since interrogation is not per se pro-scribed by the Act, no violation should be found in thiscase. I conclude, however, that given the totality of theRespondent's unfair labor practices in this matter, not tomention the proclivity of this Respondent to commitunfair labor practices, a policy of which senior supervi-sors must certainly be aware, that Ayers' interrogation ofCuller was not a benign or casual remark, but in fact didinterfere with employees' Section 7 rights. It was viola-tive of Section 8(a)(1) of the Act.Wanda Hughes has worked in the web putup depart-ment on the first shift at the Stuart plant since September1975. The department foreman is Sherman Hubbard andhis assistant is William Blackard. Hughes testified to sev-eral conversations between herself, Hubbard, and Black-ard during the spring of 1977, including one in whichBlackard approached her at her machine and asked if sheknew anyone who had signed a blue card. He then toldher that if she knew anyone who had signed a card, andwanted to get out of it and did not want to vote for theUnion, to let the Company know. He told her that suchan individual could sign a piece of paper and that hewould see to it that it got to the appropriate person inthe front office. In this conversation it is alleged thatBlackard interrogated an employee and solicited her torevoke her authorization card, both in violation of Sec-tion 8(a)(l). I find that on both counts the Respondent,through Blackard, violated the Act as alleged.Basically, the Respondent contends that the conversa-tion did not occur as testified to by Hughes, but was afabrication on her part. Indeed, Blackard specificallydenied ever having any conversation with Hughes con-cerning the Union, blue cards, or the like. He did admitto telling Hughes to read a notice on the bulletin boardthe subject of which was that employees at another plantof the Respondent had voted against the Union.There is a direct credibility conflict which I resolve infavor of Hughes and against Blackard. This is basedupon her positive demeanor and Blackard's unpersuasivedenials. The Respondent contends that this event couldnot have happened because, in effect, Hughes testifiedthat Blackard approached her "out of the blue" with theinterrogation concerning blue cards and the statement toher that anyone who signed one and wanted to get outof it should sign a petition, which the front office wouldtake care of. But in fact during this period a rather largenumber of employees who had signed authorizationcards did sign a paper which they submitted to the officeseeking to revoke their authorizations. Thus, I do not be-lieve that Blackard's statement to Hughes was "out ofthe blue." Indeed, I believe it was quite consistent withthe Respondent's general pattern of activity in the springof 1977.Janice Stowe also works in the web putup departmentat the Stuart plant. One morning during the spring of1977 Blackard approached Stowe at her work stationand asked her how she felt about the Union and if itcame to a vote how would she vote. She responded bysaying, "You wouldn't want somebody to ask you howyou were voting for President." Then later that day heasked if she had changed her mind about the.Union andshe told him no. Finally, about 2 weeks later Blackardtold her that she could go to the front office and takeher name off the blue card if she liked, by signing apaper. Stowe responded by saying, "Who said I hadsigned one?" and that ended the conversation.Blackard categorically denied that any of these threeconversations took place and the Respondent arguedthat, in any event, such did not amount to unlawful inter-rogation or unlawful solicitation of an employee torevoke her authorization card. The Respondent contendsthat Blackard's denial of the conversations with Stoweshould be credited because, "it strains the imagination tobelieve that a seasoned supervisor would make suchbasic mistakes some 7 or 8 months into a union cam-paign." Precisely because Blackard was a seasoned su-37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisor for J. P. Stevens & Co., I believe that he couldvery well engage in the activity attributed to him.Beyond that, however, I found Stowe's testimony anddemeanor to be generally credible, whereas Blackard'scategorical denials were unpersuasive. Blackard contendsthat the conversation in which the subject of withdraw-ing the authorization card occurred was initiated byStowe. He testified that she asked him at the end of awork-related discussion, "By the way, if a person signs ablue card, how would you go about getting it back."Then he testified that he told her he did not know otherthan going to the person to whom she gave it but that ifthe card's solicitor would not return it, she might go topersonnel, "and write a little note with her name to it,and put it in her file saying that she didn't want to berepresented by the Union."The detail which Blackard admits to with regard to re-voking cards happens to be the method used by numer-ous card signers who apparently sought to withdrawtheir authorizations. Thus, I do not believe such was aninstantaneous inspiration on his part. Rather, I believethat he had been instructed concerning this matter; andif, as I find he was, instructed concerning how to adviseemployees to withdraw their authorizations, it is not un-reasonable to believe that he would initiate such a discus-sion. I find he did, not only with Stowe, but withHughes and to be discussed subsequently, Larry Olgle-bee. I accordingly conclude that, as alleged in paragraph7(b) of the consolidated complaint, Blackard did violateSection 8(a)(l) of the Act by interrogating Janice Stowein March or April 1977.Finally, with regard to the interrogation of employees,Hughes testified that during the spring of 1977 on oneoccasion she and Hubbard were together in the break-room. Hubbard asked her what she thought about theUnion and she told him that it was like a presidentialelection, that she was going to listen to both sides andthen determine which side she wanted to vote for. TheRespondent contends that Hubbard's denial of this con-versation should be credited over Hughes, in part be-cause the reference to a presidential election was similarto an answer Stowe gave Blackard in connection withBlackard's interrogation of Stowe. I do not find such tobe sufficient basis upon which to discredit a witness. Tothe contrary, I believe that the subject of the prospectiveunion election was a matter of general discussion amongemployees during which the analogy to a political elec-tion could very easily have been made. There had been arecent presidential election.As noted above, I found Hughes to be a generallycredible witness and there was nothing in her demeanorwhich would indicate that she was not candid in thisaspect of her testimony. Therefore, based primarily upontheir relative demeanor, I credit Hughes' version of thisconversation over Hubbard's categorical denial and con-clude that, as alleged in paragraph 7(b) of the consolidat-ed complaint, Hubbard did interrogate an employee con-cerning her union activity in violation of the Act. Again,this was not a benign or casual question but rather, in thegeneral context of this matter, along with the Respond-ent's past history of systematically engaging in multipleviolations of the Act, I conclude that it was real interfer-ence with employees' Section 7 rights.c. Solicited employees to revoke the unionauthorization cards they had signedThe General Counsel contends that on April 28 Ayerstold Culler not to be "too hasty about my [Culler] deci-sion about the Company versus the Union. He said that'things had a way of working themselves out.' And said,'don't tell anybody but there is a paper in the office thatyou can sign to nullify your blue card, and we willforget the whole matter."' Although Ayers denied spe-cifically that he stated the words attributed to him byCuller or in any manner attempted to solicit Culler torevoke his authorization card, I conclude, as notedabove, that this event occurred substantially as testifiedto by Culler. In addition, Ayers did admit that on oneoccasion in a discussion with Culler, "I pointed out tohim that any time that he so desired, he could put a notein the personnel file more or less stating his opinion thatimplied he'd changed his opinion or wanted the Compa-ny to know that he'd changed his opinion towards hisUnion activity." But Ayers disclaimed putting pressureon Culler concerning this matter. Given the totality ofthe Respondent's unlawful activity in connection withthe employees' organizational campaign both here and atother facilities, I conclude that for an immediate supervi-sor to suggest to an employee that he could advise theCompany that he had changed his mind concerning hisprounion activity necessarily tends to interfere with em-ployees' Section 7 rights. Ayers' conduct in this respectis clearly violative of Section 8(a)(1) of the Act notwith-standing his disclaimer that, "I never tried to put pres-sure on him at all in any way."It is further alleged that on three occasions in April1977 Blackard attempted to solicit employees to revoketheir authorization cards. These events took place duringthe conversations discussed above between Blackard,Hughes, Stowe, and with Larry Olglebee. As notedabove, I credit the versions of the conversations testifiedto by Hughes and Stowe and discredit Blackard's denialthat he said words to the effect testified to by these em-ployees. I conclude that, during the conversations setforth above, Blackard did in fact solicit these two em-ployees on separate occasions in April 1977 to revoketheir union authorization cards and he thereby violatedSection 8(a)(1) of the Act.Similarly, I credit Olglebee and find that during thissame period Blackard approached him suggesting that hecould revoke his authorization card by signing a paper tobe submitted to the office. Again, that Blackard wouldmake this solicitation is well within the bounds of proba-bility and is more, rather than less, likely given the longacquaintanceship of Blackard and Olglebee. Further,their personal relationship makes Olglebee's testimonymore, rather than less, credible.38 J. P. STEVENS & CO.d. Threatened employees that the Respondent wouldclose its plant if employees selected the Union as theirbargaining agentThis allegation concerns a conversation between Su-pervisor Willis Wall and employee Clifford Huff inWall's office sometime in March 1977. Wall had been asupervisor with the Respondent since 1973 but sincegoing on sick leave in October 1977 has no longer beenin its employ.Wall admitted on cross-examination that he had calledHuff into his office pursuant to the instructions of his im-mediate supervisor, Jerry Hodges, in order to adviseHuff (and individually the other 20 some employeesunder his supervision) that the Company was opposed tothe Union. During the course of this conversation, Walladmitted, he did tell Huff that he was 100 percent op-posed to the Union. Both Wall and Huff agree that Huffsaid he was too, noting that Wall had given Huff a jobwhen Huff was out of work.Huff, however, went on to testify that during thecourse of this conversation Wall advised him that in theevent of a strike the Company could replace the strikingemployees, and that Wall would see to it that the strikereplacements would be able to get to work by calling thesheriff's department. Finally, Huff testified that Wallended the conversation by stating that if "Stevens hadto, they would close the plant before they would let theUnion come in." Wall denied that he made this or anysimilar statement or that he discussed with Huff whatwould happen if the Union was successful or in the eventof a strike.Again there is a direct credibility conflict. The Re-spondent urges that I credit Wall over Huff becauseWall no longer works for the Respondent and is thus "anindependent witness." The Respondent also contendsthat Huff's statement is a patent fabrication and is there-fore incredible and, even if the conversation took placeas testified to by Huff, it was an isolated conversationfalling short of interference, restraint, or coercion of Sec-tion 7 rights.Wall's conversation with Huff was not an isolated oc-currence between friends, as argued by the Respondent,but rather was part of a systematic effort on his part toadvise employees under his supervision that he and theCompany were adamantly opposed to the Union's orga-nizing campaign. Wall, however, it is noted, was unableto remember whether he had a similar discussion with allof the employees under his supervision although he didwith some. Wall was further unable to recall if he wrotedown and submitted to Hodges, or other higher level su-pervisors, whether the employees with whom he talkedwere for or against the Union, a failure of memorywhich I find incredible.I am satisfied, based upon the totality of the record inthis matter, that Wall, along with other supervisors, wasinstructed by management to find out who of their em-ployees were in favor of the Union and to relate this tohigher supervision. Indeed, Wall admitted that he couldtell, at least in some instances, whether the individualemployee was for or against the Union. Given this ad-mission along with Wall's generally incredible testimonyconcerning the conversation with Huff other than that towhich he testified to on his direct examination leads meto conclude that even though he is no longer an employ-ee of the Respondent his testimony concerning this eventis not generally reliable.On the other hand, I found Huff to be a credible wit-ness and further, his testimony concerning what Walltold him is generally consistent with the event to whichhe testified-a one-on-one conversation, in a supervisor'soffice, instigated by the supervisor pursuant to instruc-tions from management, for the purpose of telling an em-ployee that the supervisor and the Company were op-posed to the Union. During the course of such a discus-sion it is not unreasonable to believe that the supervisorwould make conclusionary statements concerning theoutcome of the organizational campaign. Indeed, manyother supervisors at other of the Respondent's plantshave made the same predictions. I therefore credit Huffover Wall and conclude that in fact in March 1977 Walldid make the threat attributed to him and such was vio-lative of Section 8(a)(l) of the Act.e. Promised a benefit to an employee if the employeesceased activities on behalf of the UnionA matter of substantial concern to Jimmy Cullerduring the spring of 1977 was his job title. Culler feltthat he was performing the duties of a receiving clerkand wanted to be so classified which, according to thetestimony of Ayers, would include a 50-cent-per-hour in-crease in wages, though Culler appeared more concernedabout the title. In any event, the various discussionsCuller had with Ayers during the spring of 1977 in-volved his seeking to have his job classification changed.One such occasion was when Ayers, after having pur-chased some furniture from Culler, came to Culler'shome to pick it up. Culler testified that Ayers told himhe would give him some advice and stated in substance,"Take the badge off and stop all of your union activitiesand keep your mouth shut and you might just get whatyou want." Ayers disclaimed making any statement likethis but did testify that after Culler had repeatedly askedhim for his opinion, he finally said, "Well, for what itsworth, I have found that working hard and being a con-scientious employee, that I felt like that would get himmore of what he wanted than any relationship with theUnion would." Ayers went on to use himself as an exam-ple of how one could progress with the Company, as de-scribed above.The Respondent contends that Ayers' denial should becredited and that even if he made the statement attrib-uted to him, it was noncoercive, given the close relation-ship between Ayers and Culler.As noted above, I am constrained to credit Culler'sversion of this event over Ayers and conclude thatAyers did in fact tell Culler something to the effect thatshould he not be involved with the Union he might besuccessful in obtaining the change in job classification.Given the totality of the Respondent's unfair labor prac-tices in this case, such is clearly not a statement protect-ed by Section 8(c) of the Act nor can it be said to beuncoercive. Rather, it is, I conclude, a promise by a su-pervisor to one of his employees that the path to achiev-39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a benefit he sought was to oppose the union activityrather than support it. Such clearly is violative of em-ployees' Section 7 rights and is, I conclude, violative ofSection 8(a)(l) of the Act.f. Criticized an employee for complaining thatantiunion material voluntarily posted by Respondenthad obscured a state notice relating to workingconditionsThis allegation also involves Jimmy Culler and is al-leged to have been committed by Randolph Hutchins inearly May 1977. The essence of Culler's testimony isthat, during a conversation he and another employeewere having with Supervisor Donald Young, Cullerstated that he felt his constitutional rights were beingviolated by the Company when the Company posted anantiunion notice over a Federal notice concerning em-ployee rights. It is unclear from the record what type ofnotice of employee rights was supposed to have beencovered up, but apparently it was a notice concerningthe Federal Fair Labor Standards Act and was not, asalleged in the complaint, a "state notice."In any event, Culler testified that somewhat later hewas approached by Hutchins who Culler described aslooking angry. Hutchins said something to the effect thathe was greatly disturbed and was surprised that Cullerwould nitpick and find fault with the Company. Cullertestified further that Hutchins said something to theeffect, "I thought that you told me that you were aChristian. I don't see how anybody could support suchan organization." Hutchins, while denying these particu-lar statements attributed to him, did admit that he didtalk to Culler upon learning that Culler had told anothersupervisor that his constitutional rights were being vio-lated concerning the notice. He wanted to see, accordingto Hutchins, whether Culler was serious or not.Thus, though there is a dispute between Culler andHutchins concerning the precise words Hutchins used,there is no dispute concerning the substance of the event,namely, that Culler had claimed a violation of his "con-stitutional rights" by the Company when it posted an-tiunion literature over a Federal notice and that Hutchinshad questioned him about this.Accepting Culler's testimony as the way in which thisevent occurred, I do not conclude that Hutchins violatedSection 8(a)(1) of the Act. Even in the context of theRespondent's other unfair labor practices and during thecourse of an organizational campaign, I do not believethat Hutchins interfered with, restrained, or coercedCuller. Nor has the General Counsel explained thetheory upon which Hutchins' statement is supposed to beviolative of employee Section 7 rights. Accordingly, Ishall recommend that paragraph 7(f) of the consolidatedcomplaint be dismissed.g. Harassed an employee because of his activities onbehalf of the UnionThe allegation of this paragraph of the complaint con-cerns an instance involving Clarence Wilmoth and PlantManager John Mitchell in March 1977. Although thereare some minor, and in my judgment immaterial, var-iances in their respective accounts of this event, in gener-al they are in agreement concerning the matter. In brief,one day in late March, Wilmoth undertook to compile alist of employees in his department by copying theirnames off of timecards. Apparently Wilmoth was ob-served doing this by Supervisor Charles Hooker, who re-ported the matter to Jerry Hodges, the personnel manag-er. Hodges in turn reported to Mitchell who instructedHodges to call Wilmoth into his office. The confronta-tion complained about occurred at this meeting betweenMitchell, Hodges, and Wilmoth.In essence, Mitchell told Wilmoth that they hadlearned he had made a list of employees and, accordingto Mitchell's testimony at least, he said such was confi-dential and he wanted the list. Wilmoth testified that heasked if he had such a list and if he turned it over wouldhe be fired. Mitchell stated that he could not say. After afew minutes, and apparently some reflection, Wilmothtold Mitchell that he did not have the list. And that wasthe end of the incident.The General Counsel contends that because Wilmothwas a known union adherent, a fact which was admittedby Hodges and Mitchell, to confront him in the mannertestified to by Wilmoth amounted to harassment in viola-tion of Section 8(a)(1) of the Act. I do not believe theGeneral Counsel has sustained his burden of proving thatthe Respondent committed the violation alleged.First, there is a substantial question as to whether Wil-moth had engaged in any activity protected by the Act.I generally discount and find unpersuasive Mitchell's tes-timony that the names of employees related to manning,which in turn was confidential, and that such would bedetrimental to the Respondent should it fall into thehands of competitors. Nevertheless, I do believe the em-ployees have a right not to have their names copied fromtheir timecards. That is, while the Union does have aright to contact members of the bargaining unit, those in-dividuals have a right not to be contacted. To an extent,the timecards are employees' property and they have aright not to have the information on the timecards taken.Beyond this, however, during the Mitchell-Wilmothconfrontation, there were no statements made by Mitch-ell which would amount to a threat of reprisal. Wilmothwas not given an oral or written warning. Finally, Wil-moth admittedly lied to Mitchel by telling him that hedid not have the list when in fact he did.To find a violation on the state of this record wouldbe tantamount to concluding that during the course of anorganizational campaign any statement relating to poten-tial union activity by an employer to a known union ad-herent is harassment in violation of the Act. I according-ly conclude that the General Counsel has not sustainedhis burden of proving that the Company harassed Clar-ence Wilmoth in violation of Section 8(a)(1) of the Actand will recommend that paragraph 7(g) of the consoli-dated complaint be dismissed.40 J. P. STEVENS & CO.h. Promulgated, maintained, and enforced a "gagrule" restricting the conversation of shippingdepartment employees with employees of otherdepartmentsThe General Counsel contends that when SupervisorLarene Hazelwood returned from a 2-1/2 months super-visors' training session in Greenville, South Carolina, shecalled her four shipping department employees together,including Clarence Wilmoth, and told them that theycould no longer talk to other employees passing throughthe shipping department. She is also alleged to have toldthem not to talk to other employees when they were re-quired to go to other departments for some work-relatedpurpose.To support this allegation, the General Counsel reliestotally upon Wilmoth who testified that, prior to the Ha-zelwood meeting, shipping department employees werefree to talk to other employees as they passed throughthe shipping department and never had they been prohib-ited from doing so. He further testified that she told himhe was the worst offender. Wilmoth's impression of whatHazelwood said at this meeting and the import of her in-junction to employees is uncorroborated.Hazelwood testified that upon returning to the Caroli-na plant, after a 2-1/2 months' absence, she discoveredthat her employees were spending an inordinate amountof time talking with others passing through and loiteringin the shipping department; and she sought to put a stopto this if she could, as she had in the past.The parties agree that the shipping department is inthe physical center of the plant and to an extent there-fore is a crossroads through which many employees passeach day. Hazelwood, I believe credibly, testified that inthe past she had had some difficulty with her employeesspending too much time talking to others which, in heropinion at least, was a causative factor in some ordersbeing mis-shipped. In any event, experience supports Ha-zelwood's contention that employees, particularly in anarea such as she and Wilmoth described, would talk toeach other in passing and that such is the type of thingmanagement would from time to time try to eliminate. Itherefore do not credit Wilmoth's statement that at notime in the past had Hazelwood or the Company at-tempted to restrict employees from talking to each otherduring working hours.I note also that Wilmoth testified that he was notaware his immediate supervisor had been absent from theplant for 2-1/2 months, a fact which is otherwise uncon-tested and which I believe to have been the case. GivenWilmoth's questionable memory with regard to the situa-tion involving his immediate supervisor and the probabil-ity that Hazelwood had from time to time instructed em-ployees to curtail their talking to other employees, I con-clude that the event probably happened substantially astestified to by Hazelwood, whom I otherwise found tobe a credible witness. She testified simply that upon re-turning to the plant from South Carolina she discoveredthat employees were spending too much of their timetalking and told them to "cut it out." This is not a "gagrule" which interfered with employees' Section 7 rights.Nor was it otherwise violative of Section 8(a)(l) of theAct. Indeed, not even Wilmoth testified that there wasanything involved in the alleged promulgation of the"rule" which had any relation at all to employees' unionactivity or their discussion of the Union. To the con-trary, even Wilmoth's testimony was that the impositionof the "gag rule" applied during working hours would,therefore, under accepted standards concerning solicita-tion rules not be violative of employees' Section 7 rights.See, e.g., Stoddard-Quirk Mfg. Co., 138 NLRB 615(1962).I therefore conclude that the General Counsel has notsustained his burden of proving the allegations containedin paragraph 7(h) of the consolidated complaint and Iwill recommend that it be dismissed.i. Advised an employee to cease contacting otheremployees on behalf of the UnionThe parties are in general agreement that about 3 p.m.on January 13, 1977, Maynard Lovell was standing atthe timeclock, preparatory to punching out, talking toDanny Thompson, an employee who was coming towork at 3 p.m. Company records disclose that Thomp-son punched in about 7 minutes until 3 and Lovellpunched out about 3:05. The parties agree that Supervi-sor Richard Elgin confronted Lovell and Thompson. Hetold Thompson, in effect, that his shift began at 3 and toget to the knitting room; and he told Lovell that his shiftended at 3 p.m. and to punch out and leave. The partiesalso agree that, when Lovell punched out, he thenturned to Elgin and told him that he did not like whatElgin had said "a god damn bit."According to Lovell, Elgin went on to say, "All I didanymore was go here and there and bother people, andpush stuff on people and I had better quit it. He said thatI had been reported for being in other departments andtalking to other employees, and pushing something onthem, and I had better quit that; and I asked him whotold him and he said Alvin Handy and Dolphas Fain."While Elgin denied making this statement attributed tohim by Lovell, the record amply shows that in factLovell did go around to various departments and did dis-cuss the Union with other employees. Indeed, his jobwas such that he was required to move throughout theplant. Further, based upon their comparative demeanor,I tend to credit Lovell's general recitation of this eventover Elgin's denial that he made any statement to Lovellother than to tell him to quit talking to Thompson and topunch out.For a supervisor to tell a known union activist, in themiddle of an organizational campaign, that he wasknown to be "pushing stuff" on people and to stop it, isclear interference with that employee's Section 7 rightsand is therefore violative of Section 8(a)(1) of the Actand I so conclude.j. The noticesIn paragraphs 7(j) and (k) of the consolidated com-plaint, as amended at the hearing, the General Counselcontends that in notices posted by the Respondent at thefour plants in question from on or about April 12 untilAugust 30, 1977, and from on or about August 30, 1977,until January 30, 1978, the Respondent: (I) encouraged41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees to inform the Respondent of union solicitationactivities of their fellow employees; and (2) threatenedemployees with adverse consequences not otherwisespecified in the notices.It is undisputed that the notices were posted on orabout the dates alleged at the four plants.sThe noticescontain substantially identical language, format, andcolor but are somewhat different in size. Thus, onenotice is approximately 19 inches wide by 24 incheshigh. In 5/16th inch black letters at the top: "NOTICE TOJ. P. STEVENS & COMPANY EMPLOYEES." Below this in5/8th-inch red block letters on two lines is the phrase"SIGNING AN ACTWU UNION CARD CAN HAVE SERIOUSCONSEQUENCES." There follows additional language inred and black lettering and a reproduction of an authori-zation card approximately 8 by 10 inches. This noticewas posted on or about April 17 and removed on orabout August 30.On August 30, the smaller notice measuring approxi-mately 10-1/2 inches wide and 19 inches long wasposted. Again, at the top in block letters is the statement:"NOTICE TO J. P. STEVENS & COMPANY, INC., EMPLOY-EES." Below that in 3/8th-inch red block letters is thestatement: "SIGNING AN ACTWU UNION CARD CAN HAVESERIOUS CONSEQUENCES," and so forth.The General Counsel contends that the language inthese notices "if anyone threatens you, harasses you orputs you under undue pressure to sign a card, let yoursupervisor know and we will put a stop to it," consti-tutes an attempt by the Respondent to persuade employ-ees to inform management of the identity of union solici-tors. The Respondent contends that this language is pro-tected by Section 8(c) of the Act and, "Respondent sub-mits that it had an absolute right to protect its employeesfrom illegal harassment by union agents."The General Counsel further alleges that the language"signing an ACTWU union card can have serious conse-quences" constituted a threat in violation of Section8(a)(1). On this issue, the Respondent's counsel dis-coursed at length analyzing the distinction between thephrase "serious harm," which has been found in priorStevens cases to have been threatening, and "serious con-sequences" which is argued to be benign and noncoer-cive phraseology.The precise language under consideration here, if notthe identical notices, was considered by AdministrativeLaw Judge Claude J. Wolfe in J. P. Stevens & Co., 245NLRB 198 (1979). He concluded that the language, "Ifanyone threatens you, harasses you, or puts you underundue pressure to sign a card, let your supervisor knowand we will put a stop to it," could reasonably be inter-preted as inviting employees to identify solicitors and assuch was violative of Section 8(a)(1) of the Act.Judge Wolfe also concluded that the "serious conse-quences" language was functionally identical to the "seri-ous harm" language which has previously been found bythe Board to be an unlawful threat. He concluded thatthe distinction sought to be drawn by the counsel for the8 The notices were produced by the Respondent after the GeneralCounsel prevailed in subpoenaed enforcement litigation in a United Statesdistrict court, the Respondent having refused to comply with the GeneralCounsel's subpoena of them.Respondent is one without a difference. He accordinglyconcluded that the "serious consequences" language wasa threat in violation of Section 8(a)(l). In its decision, theBoard adopted these conclusions of Judge Wolfe. Itherefore conclude that in posting the notices, the Re-spondent did in fact solicit employees to inform on theunion activity of fellow employees and threatened em-ployees with undisclosed consequences, both in violationof Section 8(a)(1) of the Act.k. The plant managers' speechesThe General Counsel alleges that in the last week ofMay the Respondent threatened employees with unspeci-fied adverse consequences by telling them that signing ablue card could have serious and long lasting conse-quences. This allegation arises from speeches given byeach plant manager to groups of 20 to 40 employees ofhis respective plant. Except for those employees on leaveof absence or otherwise out of the plant on the date thespeech to his group was given, all employees were giventhe same message.By any reasonable standard, the speech given by theplant managers was a vitriolic, antiunion campaign piecefilled with innuendos and statements of questionable ve-racity. However, the only statement in the speeches al-leged to be unfair labor practices in this proceedingoccurs about midpoint where on the typewritten script itis stated, "SIGNING THE BLUE CARD CAN HAVESERIOUS AND LONG LASTING CONSEQUENCES."(Original emphasis.) This statement preceded the stagedirection to the plant manager to "hold a blue cardblow-up."As with the "serious consequences" statement on thenotices, the Respondent contends that this statement inthe plant managers' speeches was permissible. For thereasons given above with relation to the notices, andthose set forth in Judge Wolfe's decision, supra, I con-clude the contrary. I conclude that in the course of thespeeches to each of the Respondent's employees at thefour plants here, each of the Respondent's plant manag-ers interfered with employees' Section 7 rights by threat-ening them with unspecified consequences should theysign an authorization card. The Respondent therebyclearly violated Section 8(a)(1) of the Act.I. The no-speaking ruleIn his second consolidated complaint,9the GeneralCounsel alleges that on or about May 22, 1978, andthereafter, the Respondent promulgated and enforced arule requiring employees to obtain permission from theirsupervisors before leaving their respective departmentsand requiring employees to obtain permission of their su-pervisors before speaking to employees in other depart-ments. It is alleged that promulgation of this rule wasviolative of Section 8(a)(1).The facts surrounding this allegation are generally un-contested, the argument being primarily one of emphasis.The Respondent contends that in early May, as a resultof the settlement of the nationwide 10(j) petition, em-9 Cases I -CA-7754 and 7816.42 J. P. STEVENS & CO.ployees at the Woolwine plant began spending more timeoutside their departments talking to other employees.According to the testimony of Woolwine Plant Man-ager Blair Duncan, the fact of this increased talking be-tween employees was reported to him by a number ofsupervisors and his personnel manager. Thus, he deter-mined to have the supervisors document this, which theydid. Following the documentation of numerous employeeconversations with other employees at their work sta-tions, Duncan advised all supervisors to "remind" em-ployees of the rule prohibiting talking to each otherduring working time. But he also instructed the supervi-sors that there would be no discipline. The supervisorsdid in fact instruct employees whom they found talkingto other employees of the company rule prohibiting this.The General Counsel's witnesses generally testifiedthat they knew of no rule prohibiting employees talkingto one another at their work stations and to do so hadbeen a longstanding practice. Indeed, the Respondent'switnesses agree that employees in the past had talked toeach other even while at their work stations. However,they testified, as for instance in the words of Lonzie Al-derman when asked whether he knew if there were moreor fewer such casual conversations during the week hekept notes, "Well, Sir, I don't keep up with it, but therewere enough more to where I could notice a noticeabledifference just by being in my department and on thefloor, that there was more."Alderman remembered that, prior to the advent of anyunion activity, on one occasion Maynard Lovell broughthis guitar to the plant and played it during workinghours and that employees stood around to listen. Noth-ing was said to Lovell or the listeners.The essence of the Respondent's argument is that ithad a management right to advise employees of a ruleprohibiting them from interfering with the work of otheremployees, that such had always been a company ruleand, because of the increase in such talking on the partof employees following the 10(j) settlement, it was neces-sary for the Company to remind them of the rule. TheRespondent contends that no disciplinary action wastaken.Among the employees who were seen talking and whowere informed of this rule were Junior Wimbush and hisson Leroy. Supervisor Glen Rakes approached them andsaid to Leroy, "The procedure is now that you have tohave permission from your supervisor in your depart-ment before you can go into another department. Whenyou go into another department, you have to also getpermission from that supervisor before you can have anyconversations with any of the employees." Rakes toldLeroy and Junior that such is what he had been advised.The next day when Junior Wimbush approached a su-pervisor in his department, John Johnson, and askedabout this matter, stating that he had been employed for15 years and had never heard of such a procedure, John-son told him, "Well, we have to do something to stopthis Union."The Respondent contends that Johnson's denial that hemade this statement ought to be credited over Wimbushbecause, "it simply does not stand to reason that Johnsonwould make such a remark after a two-year union cam-paign." However, this event, including Johnson's state-ment, occurred in the context of the 10(j) settlement andremedy which affected three employees at the Woolwineplant (Maynard Lovell, Eugene Rorrer, and GaryLayman). It is certainly plausible that the Companywould begin enforcing the rule against talking in orderto demonstrate that the 10(j) settlement would have noeffect on its antiunion campaign. Thus, rather than tosuggest that Wimbush should be discredited, the timinghere is more of an indicator that he should be creditedover Johnson. I also note that Wimbush's demeanor intestifing to this event, as well as generally, was morepositive than Johnson's.I therefore conclude that in late May the Respondentdid announce to employees a rule, the effect of whichwas to inhibit them from generally unrestrained freedomto talk among themselves. It goes without saying, ofcourse, that employees cannot disrupt the work of otheremployees and that a company does in fact have a rightto tell its employees not to do so. However, the Re-spondent did not have a right to impose more strict plantrules on employees than had theretofore been the case inorder to restrain employees in the pursuit of their Sec-tion 7 rights, which I find was the case here. There is nodemonstration in this record, despite Respondent'srecords, to show that in fact the conversations the Re-spondent complained about were more than casual ex-changes between employees as they passed. There is noshowing of any disruption of work on the part of any ofthe employees involved in this matter. I conclude that byannouncing the rule to employees, in spite of the asser-tion that no "discipline" was levied, the Respondent nev-ertheless violated Section 8(a)(l) of the Act.m. Harassed an employee because of his unionactivitiesThis allegation relates to statements made to MaynardLovell on May 15, 1978, by Plant Manager Duncan andon May 19 by Lovell's supervisor, William Pilson. Thesubstantive facts relating to these allegations are not inserious dispute.In essence, on May 15 Duncan called Lovell into hisoffice and at that time read a prepared statement to himto the effect that, as a result of the 10(j) settlement, awritten warning which had been placed in Lovell's per-sonnel file on March 17, 1977, would be removed pend-ing the outcome of this trial concerning whether or notissuing that warning was an unfair labor practice. (I con-clude it was, infra.)Lovell testified that he believes Duncan added to thescript by stating, in effect, that Lovell was being warnednot to engage in such activity-loafing, talking and soforth-any more and that his work had been poor.Present at the meeting were Duncan, Personnel ManagerOxenrider, and Pilson. Present on behalf of Lovell as awitness was Ronnie Gillespie, a fellow employee whowas not called by the General Counsel to testify to thisevent.Duncan, Oxenrider, and Pilson all testified thatDuncan said nothing more than was on the script offered43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent into evidence. They all testified, inagreement with Lovell, that Lovell said nothing.While I generally found Lovell to be a credible wit-ness and in certain particular respects have discreditedDuncan, Pilson, and especially Oxenrider, on balance Iconclude that in fact at the May 15 meeting Duncan saidno more than was on the script given him. It is moreplausible than not that at this specifically staged eventDuncan would not deviate from the script. While it isnot unreasonable to believe, given the Respondent's his-tory, that Duncan would attempt to dissipate insofar aspossible the effects of the 100j) settlement, I do not be-lieve he would choose such a time to do so. I thereforeconclude that on May 15 Lovell was called into theplant manager's office and a statement was read to himconcerning the removal of the warning from his person-nel file. Nothing in the statement itself is alleged by theGeneral Counsel to be violative of the Act nor does theGeneral Counsel contend that the Respondent was notentitled to read the statement to Lovell.The essence of the General Counsel's allegation withrespect to May 15 is that Duncan deviated from and ex-panded on the statement and thus harassed Lovell, aknown union adherent. Inasmuch as I conclude thatDuncan did not expand on the statement, I conclude thatthe General Counsel has not sustained his burden ofproving this allegation by preponderance of the evi-dence.Similarly with the May 19 occurence, the evidence issubstantially undisputed. Lovell testified that he ap-proached some employees at the break-bench and toldthem that Eugene Rorrer, as a result of the 10(j) settle-ment, was going to return to work. At this time he wasapproached by Pilson who told him that this is the sortof thing that they had been discussing, that Lovell wasbothering fellow employees and not to do so. Pilson sub-mitted that, "I was just trying to explain to him [Lovell]that it was not their [the other employees] regular break-time and I would appreciate it if they would stay on thejob on other than their breaktime." Pilson further statedthat nobody was going to be disciplined as a result ofthis.The General Counsel contends that, because Lovellwas the target of Pilson's statement and since he was theprincipal union activist at the Woolwine plant, such washarassment in violation of Section 8(a)(l). I conclude,however, that the allegation here really is identical tothat treated in subsection 1, above, with regard to theCompany imposing on employees a change in workingconditions with regard to talking to fellow employees. Ido not find anything in Pilson's statement to Lovell thatgoes beyond the Company's violation as already found.Accordingly, I conclude that paragraph 7(b) of thesecond consolidated complaint should be dismissed eventhough concluding that Pilson's actions on May 19 withrelation to Lovell were violative of Section 8(a)(l) of theAct as alleged in paragraph 7(a) of the original consoli-dated complaint.n. Assigned an employee more onerous work andseparated him from other employeesAs indicated above, as part of the 10(j) settlement,Eugene Rorrer was reinstated to his job as a mechanic atthe Woolwine plant on May 22, 1978. It is alleged thatshortly thereafter the Respondent, acting through Ror-rer's supervisor, William Pilson, committed a violation ofSection 8(a)(1) of the Act by assigning Rorrer to moreonerous work and separating him from other employees.He was assigned the job of tearing down old knittingmachines which were stored in the basement area.Certainly to assign a leading proponent of a unionduring an organizational campaign more onerous workthan his normal assignment and to assign him to a jobapart from other employees in the plant, in the contextof the overall factual situation here, would tend to inter-fere with his and other employees' Section 7 rights andwould therefore be violative of Section 8(a)(1). Howev-er, I conclude on the record before me that the GeneralCounsel has not sustained his burden of proving that infact Rorrer was assigned more onerous work thannormal or assigned to do work which separated himfrom other employees. To the contrary, I find from therecord that, upon his return to work, Rorrer was as-signed duties as a knitting machine mechanic in much thesame way he had always been assigned work.As Rorrer testified it was his, and presumably theother mechanics,' practice to clock in in the morning andthen wait for a specific job assignment. If no particularjob assignment was given, then he would return to thework that he had been doing the previous day. Theimport of Rorrer's testimony, as amplified by Pilson, isthat the principal job of the knitting machine mechanicsis to keep the active knitting machines running. Thereare six mechanics on Rorrer's shift at the Woolwineplant. To accomplish the task of keeping machines run-ning sometimes requires the services of all six, but oftendoes not. When not all of the mechanics are required tokeep the machines operating, then the mechanics are as-signed other duties such as tearing down the old knittingmachines.Although Rorrer seemed to imply that only he was as-signed the job of tearing down the 10 old knitting ma-chines in the basement, he testified that, in fact, fromtime to time all of the other mechanics did do some ofthis work. Indeed, some of the work was so heavy that itrequired more than one man in any event. Again, al-though Rorrer seemed to indicate in his testimony thattearing down the knitting machines was his steady job,implicit also in his testimony is that he worked on activeknitting machines much of the time. Thus, he testifiedthat it would take him 3 or 4 days to tear down two ma-chines. Yet, to complete this job took from sometime inJune or July until October, and others helped. To teardown two machines in 3 or 4 days would suggest thatRorrer would have finished the job by himself 15 to 20days or substantially less than the 3 or 4 months.Thus, I conclude from the totality of the record beforeme that in fact Rorrer was not assigned a duty substan-tially different from that of any of the other mechanicswhen he was assigned work, from time to time of tearing44 J. P. STEVENS & CO.down the old knitting machines. While the old knittingmachines were physically placed in the basement wherethere was little contact with other employees, inasmuchas Rorrer was not working in the basement much of histime, it cannot be found factually that he was unlawfullyseparated from other employees.I therefore conclude that the General Counsel hasfailed to establish that Rorrert0 in fact was assignedmore onerous work or was separated from other employ-ees in violation of the Act and I will recommend thatthis paragraph of the consolidated complaint be dis-missed.o. Told an employee to cease talking with otheremployeesThis allegation concerns an event which occurred onSeptember 21, 1978. According to Rorrer's testimony, heand chief mechanic Henry Wright, who was assigned towork with Rorrer that day (presumably on tearing downthe old knitting machines) were returning from havingmade some purchases in the break room. As they werewalking through the warping department, they stoppedto talk to some fellow employees, particularly a warpingdepartment employee and truckdriver. Rorrer was ob-served doing this by the warping department supervisorwho apparently told Pilson.According to Pilson's testimony, "I called to Eugene'sattention the fact that I had had numerous complaintsplus a couple of personal observations of my own withreference to his being out his department and interferingwith the work of other people in other departments; andI asked that he please try 'to curb this and bear in mindthat we all have to work under the same rules."' Rorrer'stestimony on this event was substantially in accord withPilson's. Rorrer testified that the conversation he hadwith warping room employees lasted 3 to 4 minutes.Rather than being a different violation of Section8(a)(l), it appears that Pilson's act in telling Rorrer tocease casual conversations with fellow employees, whichhad been permitted by the Company for years, is simplyanother instance of the violation set forth in subsection 1,supra. In any event, I do believe that by telling an em-ployee to cease casual conversations with fellow employ-ees in other departments the Respondent violated Section10 In evaluating Rorrer's testimony with regard to these matters, I ampersuaded that he is disposed to tailor his answers in what he perceivesto be the light most favorable to his cause. This I conclude in part fromthe fact that Rorrer was substantially less than candid when he denied oncross-examination that he had received any compensation from the Unionduring the year that he was not employed by the Respondent. Rorrer tes-tified in answer to counsel's question that sometimes the Union's businessagent would buy him lunch but that was it. On being recalled to thestand by counsel for the Charging Party, Rorrer admitted that in additionto occasionally being bought lunch, he was reimbursed for his expensesbut still did not elaborate. It finally came to light, however, that duringthe first 2 months following his discharge, he was reimbursed by theUnion at the rate of S50 a week and thereafter for the next 10 months hereceived S75 a week. While Rorrer testified that he misunderstood thequestion, it was asked a number of times and I do not believe that onecould be mistaken or overlook the fact that he was receiving S300-a-month expense money. Thus, I am reluctant to credit Rorrer. However, Inote that this testimony took place subsequent to his earlier testimonyconcerning his discharge. And, with regard to his discharge, infra, I didnot rely on any uncorroborated testimony of Rorrer in concluding thatthe termination was violative of the Act.8(a)(1). The type of thing that Rorrer was condemnedfor doing on September 21 is the type of activity the R-spondent had permitted prior to the advent of the orga-nizational campaign. Thus, the change, particularly di-rected to one of the principal activists and one who wasreinstated pursuant to a settlement agreement, certainlytends to interfere with his and other employees' Section7 rights and I so find.2. The alleged violations of Section 8(a)(3)a. The warnings given to Erieann BowmanErieann Bowman started working at the Carolina plantin April 1976. She was laid off in February 1977 and wasrecalled about a month later to work on the third shiftunder the supervision of Dallas Lyon.In January 1977, while still on the first shift, she re-ceived a written warning for low production. She alsoreceived a written warning from Lyon on June 10, 1977,for unacceptable production and another on August 19.These warnings resulted from frequency checks whichwere done by the industrial engineering department totest the production efficiency of employees, the results ofwhich showed that Bowman did not meet the Compa-ny's standards. Inasmuch as the General Counsel did notcontend that any of these written warnings was violativeof the Act, and since there is no evidence to rebut thereasonableness of the frequency checks, I conclude thatBowman was reasonably and appropriately warned forlow production on the dates indicated.The General Counsel alleges that on May 6 (alleged asMay 5) and April 30 Bowman was issued oral warningsby Lyon because of her activity on behalf of the Unionand such warnings were violative of Section 8(a)(3) ofthe Act. With regard to the events of May 5 and April30 (alleged originally as occurring on May 12), there isno significant dispute between the versions of Bowmanand Lyon.On May 6, Lyon made a routine check of the mill anddiscovered that a number of machines under Bowman'scharge were not operating. He asked a subordinatewhere she was and was advised she was in the restroom.He told the subordinate to have Bowman report to himin his office when she returned. About 20 minutes laterBowman came to Lyon's office and at that time, accord-ing to Bowman's testimony, "He [Lyon] told me that Iwas being called in there, that I had been staying in thebathroom too long." She replied to him "Okay, Dallas, Iknow that; that I have been staying in there too long;but so have a lot of other ones." Lyon asked her whothe others were and she declined to tell him.While employees are allowed to go to the restroomsbetween their regular breaks, the company policy is, andhas been, that they cannot abuse this privilege by stayingtoo long. Indeed, company documents show that in thepast Lyon specifically has given oral warnings (in writ-ing) to employees under his supervision for having spenttoo much time in the restrooms.Lyon testified that on April 30 he observed Bowmantalking to another employee during a period of some 25minutes. He called her into his office and told her that45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe was spending too much time talking to other em-ployees and spending too much time in the restroom. Atthis time Bowman denied she talked to the fellow em-ployee more than 5 minutes and that she was careful inwatching the time she spent in the restroom. Lyon, ac-cording to both of their versions, declined to argue thepoint with her.The unquestioned evidence in this matter is thatBowman was in fact overstaying the between breaksrestroom privilege and she was in fact spending sometime, at least, talking to fellow employees while somemachines under her charge (about 100 to 150) were notrunning. The General Counsel contends, however, thatinasmuch as Bowman was a known union activist forLyon to mention these facts to her, even absent a formalwarning, was necessarily motivated by her union activi-ty. Thus, Lyon's statements to Bowman were violativeof Section 8(a)(3) of the Act.In order to make the inference argued for by the Gen-eral Counsel and the Charging Party, I would be re-quired to conclude that during the course of an organiza-tional campaign management cannot manage. The un-questioned facts here are that Bowman indeed was ex-ceeding her privilege of being allowed to use the rest-room between breaks and was told not to do so. Otheremployees had also been told not to do so and in facthad been given more severe discipline, in the form oforal warnings, for having spent too much time in therestrooms. Further, not only did the Company, throughLyon, not tolerate employees overstaying their restroombreaks in the past, they also did not tolerate employeesspending too much time talking to fellow employees.Again, Lyon had given oral warnings to employees priorto the advent of the union activity on this ground aswell.Given the fact that the Respondent, through Lyon,had a past history of talking to and even giving formaldiscipline to employees for abusing their restroom privi-lege and spending too much time talking to fellow em-ployees, I cannot infer that when Lyon called Bowmaninto his office on May 5 and April 30 he did so with adiscriminatory intent. It is noted that when these eventsoccurred Bowman had been under Lyon's supervisionfor only about 2 months. While Lyon admitted that heknew, or at least suspected by a rumor, that Bowmanwas a union activist, that fact in and of itself does notsupport a conclusion that Lyon acted with a discrimina-tory intent. Indeed I believe he did not. Further, I gener-ally credit Lyon's denial that Bowman's union activityhad anything to do with his discussions with her on May5 and April 30.I therefore conclude that the General Counsel has notsustained his burden of proving that Respondent issuedwarnings to Erieann Bowman on May 5 or April 30 inviolation of Section 8(a)(3) of the Act and I will recom-mend that paragraph 8 of the consolidated complaint asto Erieann Bowman be dismissed.b. The warnings to W. C. Haden and Ivan GrayThomasWhile the allegations relating to Haden and Thomasare separately plead, and involve distinct events, thewarnings were given each of them by the same supervi-sor on the same day and thus they will be treated togeth-er.In brief, both Haden and Thomas had been active inthe organization campaign apparently since its inceptionin September 1976. Both of them wore union buttons be-ginning in May 1977, according to the testimony ofThomas.It is alleged, and admitted, that on August 22, 1977,Thomas and then Haden were called into the office ofForeman Gary Heath, who on these occasions told themthey were "talking too much." Or as testified to byHaden on cross-examination:Q. You went in there, and they [Heath and Hub-bard] in general told you that there was too muchtalking on the job, too much running around, youwant to cut it back?A. Right.Haden testified that, during his conversation withHubbard and Heath, he said something to them to theeffect that he knew why he had been called into Heath'soffice, that it was because of his support of the Union.Hubbard and Heath denied to him that this was the case,that he had been called in simply because there had beentoo much talking on the job.The General Counsel contends that because Hadenand Thomas were known union supporters that tosummon them to the office of a supervisor to tell themthey were talking too much is prima facie a violation ofSection 8(a)(3) and (1) of the Act. I disagree.First, there is no indication that Haden or Thomas hadbeen discussing union activity or that the purpose, eveninferentially, of the August 22 event was to cause eitherof them to stop discussing the Union at the plant. Indeed,the suggestion by Haden that the reason he had beencalled in was because he was a union supporter was spe-cifically denied at that time.Neither Haden nor Thomas was disciplined in anyway other than being called into Heath's office. Theywere given no written or oral warning nor is there anyindication that Heath or Hubbard advised either that thisdiscussion would be held against them in any manner inthe future. There was no change in the company rulesnor any indication that the Company was more strictlyenforcing rules because of either their union activity orthe union activity generally.Finally, inasmuch as these employees were knownunion supporters and had been for some time, wereHeath or Hubbard intending to discriminate against thembecause of this it would seem reasonable that such wouldhave occurred substantially sooner than August 1977.Given these factors, I do not believe that the GeneralCounsel made out a prima facie violation of the Act inadvising two employees they were talking too much, anassertion they did not deny. I accordingly conclude thatthe General Counsel has failed to establish by the pre-ponderance of the evidence that on August 22, 1977, theRespondent issued discriminatory warnings to Haden orThomas, and therefore will recommend that paragraph 846 J. P. STEVENS & CO.of the consolidated complaint be dismissed as to Hadenand Thomas.c. The warnings to Gary LaymanGary Layman was hired by the Respondent in Sep-tember 1976 to work as a janitor in the Woolwine plantunder the general supervision of Dolphus Fain, the main-tenance supervisor. For about I week, Layman workedwith his immediate predecessor, Dillard Smart, whoshowed him the duties he was to perform, and thereafterLayman was on his own. Layman's principal function, ashad been Smart's, was to keep the various restroomsclean and supplied. He was also to perform other janito-rial duties.While Layman had been a supporter of the Union, hisactivity on behalf of the organizational campaign wasnot overt until May 2, 1977, on which day he began towear a union button. He wore the button for about 1week, a fact which was known by Fain and supervisiongenerally.On May 12, Fain issued Layman an oral warninglI be-cause the restrooms were found dirty when inspected byFain and Oxenrider. On May 20, Layman was issued a"written warning" because, again according to Fain, therestrooms were inspected for cleanliness and were foundto be dirty. Layman was advised at the time that shouldthis occur again he would be replaced. Then on May 27Layman was discharged because of the condition of therestrooms. (The discharge of Layman, alleged to be vio-lative of Section 8(a)(3) of the Act, will be discussedinfra.)The General Counsel contends, and I agree, that thedisciplinary warnings given to Layman, following almostimmediately after his union activity became overt andknown to the Company, were violative of Section 8(a)(3)of the Act. The warnings, I conclude, were motivatednot by his alleged poor performance but by his union ac-tivity.The Respondent argues that Layman was disciplinedsolely for sufficient business reasons which had nothingto do with Layman's union activity. In support of thiscontention, the Respondent offered the testimony of Fainand Oxenrider, neither of whom was particularly credi-ble. Nevertheless, even their testimony demonstrates thatthe alleged poor work performance by Layman was apretext.Basically the Respondent's testimony is that, whenDillard Smart was in charge of the restrooms from Mayuntil September 1976, there were no complaints on theircondition. Fain testified that the complaints from em-ployees started in November and that he began counsel-ing Layman about this. Thus, Fain testified that he talkedto Layman in November because, "We had been receiv-ing a lot of complaints about them [the restrooms] beingdirty." Fain testified that he again talked with Layman inDecember.Minutes of the Accident Prevention Committee datedJanuary 4, 1977, offered into evidence by the Respond-" The Respondent's formal disciplinary system provides first for anoral warning, which in fact is written, then a written warning, and finallydischarge.ent, suggest that in late 1976 there had been some prob-lems with the cleanliness of the restrooms thus: "76-122Restrooms must be kept cleaner, especially around com-modes and other fixtures"; and, "77-2 Ladies restrooms(both) are unsanitary. You can write your name in thedust and dirt almost anywhere."According to the testimony of Oxenrider, where therestrooms had been inspected by two members of the ac-cident committee on rotating basis before, because of thisproblem Plant Manager Duncan assigned to Oxenriderand Fain the task of weekly inspection of the restrooms,and they did so. Both Fain and Oxenrider testified thatthe restrooms continued to remain in a state of basic un-cleanliness, though with occasional improvement. Faintestified that he continued to talk to Layman about thismatter on many occasions and that finally Layman wasgiven the oral warning on May 12 followed by writtenwarning and then discharged in successive weeks.The state of cleanliness of the restrooms in early 1977was described by Oxenrider: "Stalls were dirty, the com-modes were dirty, dust and grease on the wall. Youcould tell he attempted to mop them and just mopped allthe trash and what have you right up against the wallsand stuff; he just mopped down the middle. The dispens-ers in there were dirty, trash cans hadn't been wiped offor cleaned in a long time."This general description of the state of uncleanliness ofthe restrooms was presumptively meant to include theentire period of Oxenrider's inspection prior to the May12.In any event, according to Fain and Oxenrider, fromat least November 1976, shortly after Layman beganworking, until May, Layman had never satisfactorilyperformed his job of keeping the restrooms clean. Inshort, the Respondent contends that from essentially thebeginning of his employment Layman was an incompe-tent employee who was counseled on many occasionsabout his poor performance and that this culminated inhis discipline in May. And the fact that the discipline oc-curred just after Layman wore the union button was amere happenstance.I simply do not believe the testimony of Fain and Ox-enrider. Partly I found their demeanor to be negativeand, where their testimony conflicted with Layman's, Icredit Layman's version. Beyond that, the recitation ofthese events as set forth by Oxenrider and Fain is patent-ly unreasonable.If Layman was as terrible an employee as Oxenriderand Fain sought to demonstrate, Layman would certain-ly have been warned and discharged much sooner thanhe was. However, not only was he not disciplined, Faineven admitted that sometime prior to May 2, whenLayman first became known as a union adherent, Fainattempted to help Layman secure a job promotion. Suchis not the act of a supervisor who feels a subordinate hasa long history of incompetence.Thus, I credit Layman's denial that Fain counseledwith him concerning the dirty restrooms on the manyoccasions testified to by Fain. It may well be that therewere complaints concerning the restrooms from otheremployees. It is not unreasonable to believe that rest-47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrooms can become dirty following their cleaning on aparticular day.The Respondent argues that the fact that a written jobdescription was given to Layman on April 12 (prior tothe time he wore the button) proves that the Companywas dissatisfied with Layman's work at that time. Suchdoes not necessarily follow. The job description waswritten, according to Fain's testimony, in 1973 or 1974.That it was not given to Layman until April 24, 1977,suggests that Fain had misplaced it or had neglected togive it to Layman when Layman was first employed.The timing of the warnings shortly after Layman'sfirst known union activity; the Respondent's animus to-wards the Union's organizational campaign; and theclearly fabricated story concerning Layman's allegedlyincompetent work performance, all lead me to discreditOxenrider and Fain and conclude instead that the Re-spondent was motivated by Layman's union activitywhen issuing him the disciplinary warnings on May 12and 20. Accordingly, I conclude that in this regard theRespondent violated Section 8(a)(3) of the Act.d. The warning to Maynard LovellAs noted above, Maynard Lovell was one of the prin-cipal activists on behalf of the Union's organizationalcampaign at the Woolwine plant. He was an early sup-porter and spent a great deal of time soliciting others tosign authorization cards. The fact of his substantial unionsupport was known to the Company although the precisenature of this knowledge was sometimes minimized bythe Respondent's witnesses. Thus, Richard Elgin, themaintenance department supervisor, testified that he didnot know that Lovell was a union supporter until March17, 1977, during the course of his giving Lovell a disci-plinary warning. Elgin did, however, admit that he had"heard rumors" as.early as January that Lovell was aunion supporter and was soliciting other employees.Likewise, Elgin denied having actually "seen" Lovellhandbill the Woolwine plant on March 7 when, for thefirst time, employees engaged in such activity. Lovell'shandbilling was undeniably seen by other company offi-cials including Oxenrider. In any event, the fact of Lo-vell's substantial involvement on the part of the Unionwas well known to the Company from almost its incep-tion.In paragraph 8 of the consolidated complaint, the Gen-eral Counsel alleges that on March 17, 1977, Lovell wasissued a disciplinary warning in violation of Section8(a)(3) of the Act. The Respondent admits that Elgingave Lovell such a warning but contends that it was forgood and substantial cause and was not violative of Sec-tion 8(a)(3).In essence, the warning, which was read to Lovell byElgin while those two along with Oxenrider were in Ox-enrider's office, set forth a whole litany of undesirableconduct and breaches of company rules:Talked to Maynard today about a deterioration inhis work habits over the past 2 to 3 months. A typi-cal work day for Maynard has become as follows:Punches his timecard by 7 a.m., talks to anotheremployee outside of Knitting Department for 10 to15 minutes before reporting to the Knitting Depart-ment, loafs around in Knitting Department interfer-ing with those who are trying to perform their jobfor 15-20 minutes; then goes "over" to the snackbar to warm a sandwich and get a drink, usuallyback to Knitting Department by 7:45-8 a.m. readyfor work, if he had a let-off to work on. If no let-offto work on, he loafs over the Knitting Departmenttalking to, and interrupting the work of departmentemployees, or loafs in the shop area or put up orfinishing department, anywhere he can find some-one to talk to.Maynard has been told as were all maintenancemen when their break and lunch periods were, andwhere they were suppose to take their breaks andeat their lunch, Maynard continues to disregardthese instructions. He takes his breaks and eats hislunch most anytime and anywhere he pleases.Maynard was told 6 weeks or so ago that he wasneglecting his work [preventive maintenance on let-off] he admitted such, and said it would soon catchup with us to, however, he has made no effort toperform this preventive maintenance. He was toldto stay out of other departments unless his job tookhim there. He still loafs in other departments. Evenon days he has work to do, he seldom does anywork after 2:30 p.m. In general, he shows little orno respect for plant rules and policies.Following this recitation, Elgin listed several correc-tive action steps for Lovell to take. This was a "writtenwarning," or second step discipline without there havingbeen a first step warning.The Respondent contends, correctly, that just becausean employee has engaged in union activity does not givehim "a license to loaf, wander about the plants, refuse towork, waste time, break rules, and engage in incivilitiesand other disorders and misconduct," citing FibreboardCorp. v. NLRB, 379 U.S. 203, 217, fn. 11 (1964), the Su-preme Court quoting from the House Report on Section10(c).On the other hand, commencement of an organization-al campaign does not give the Company a license tochange its rules and make a disciplinary offense of some-thing that was traditionally overlooked. Upon all of thecredible evidence of record, I conclude that this is whatthe Company did with regard to Lovell.Lovell had been employed as a mechanic for approxi-mately 20 years, at least 10 of which were under the su-pervision of Richard Elgin and Elgin's immediate subor-dinate, Roy Turner. Even Elgin admitted that Lovell'sprimary duty was as the letoff mechanic though he wasto be available for other work when needed. Elgin alsoadmitted that in performing preventive maintenance onthe letoff systems, which required taking these machinesapart and soaking the parts overnight, Lovell would pe-riodically have "free time." Elgin further admitted thenature of Lovell's work was such that he would have togo through various departments of the plant on a regularbasis. Until the time of the organizational campaign,Lovell walked throughout the plant pretty much as hechose, so long as he was performing the work of preven-48 J. P. STEVENS & CO.tive maintenance or repair of the letoff systems. When arepair was not required and when he had a letoff systembeing soaked, Lovell would have substantial periods oftime in which he could wander through the plant, sunhimself outside, as Elgin noted he did, and indeed wouldhave time to do personal work for Elgin and other su-pervisors. Thus, in 1970 or 1971 Elgin had Lovell put acarburetor kit on Elgin's truck, Elgin approachingLovell and telling him that there was a "let-off" underthe hood of his truck, and giving Lovell the carburetorkit. Also, at Elgin's request, Lovell built a stovepipe in1974 and later a rack for Elgin's jeep. In short, prior tothe organizational campaign, supervision not only toler-ated Lovell not doing company work on 8-hour-a-daybasis, but encouraged him.However, Elgin contends that beginning in the fall of1976, and the advent of the union activity, Lovell's talk-ing to other employees became more frequent and theconversations longer. Elgin testified that these conversa-tions Lovell had with other employees increased "10-fold." And it was for this reason that in March he gaveLovell the disciplinary warning.Part of the Respondent's contention with regard toLovell is that on two or three occasions Elgin sawLovell go to his truck in the parking lot to get his lunch.This was, according to Elgin, a violation of companyrules and was set forth in the March 17 warning; howev-er, Elgin did not discuss the matter with Lovell at thetime nor did he demonstrate how Lovell's failing tobring his lunch into the building was a departure at allfrom company rules or practice.Elgin denied a conversation Lovell testified betweenthem wherein Elgin stated, "I have to do as I am toldjust like you do." But Elgin did not deny that on May17, about 2 months later, Elgin "told me that I was pos-sessed with the Union and that I was going around talk-ing to people about it, and things like that, that it wasinterfering with my job; and he said 'that they had to dosomething about it,"' as Lovell testified.Given that Lovell was a known union activist; that thedisciplinary warning given Lovell was a second stepwarning without there having been a first step; that itcame within 10 days after Lovell's level of union activityincreased such that he began handbilling the plant; thaton the basis of this record, it cannot be found that Lo-vell's talking to other employees really did increase; andthat undeniably Elgin told Lovell that the Company hadto do something about his discussing the Union withother people, I conclude that the warning issued Lovellon March 17 was not because of his poor work perform-ance. Rather the warning was disciplinary action moti-vated by Lovell's union activity and was given in an at-tempt to discourage union activity on the part of Lovellas well as other employees. I accordingly conclude thatthe Company thereby violated Section 8(a)(3) of the Act.e. Assigning Maynard Lovell more onerous or lessagreeable tasksLovell testified that following the January confronta-tion with Elgin, "I didn't have any free time after that.They kept me busy with something to do all the time. IfI took a letoff to the basement to soak, usually they cameand got me or somebody else would tell me to help themdo something else or something like that." Lovell alsotestified, "I worked on some little knitters, and I don'tthink that was my duty."Lovell further testified that some several years previ-ously, after he had returned from a tour in military serv-ice, "They put me on the letoff; and when they put meon, they said, they told me that that was all I had towork on, that I wouldn't do any more of the work; theysaid, 'Just let off and that would be it."'The totality of the General Counsel's case with regardto this allegation is Lovell's somewhat generalized testi-mony that, following January, he was assigned morework to do than he had been assigned previously. Thereis nothing in his testimony to indicate that any of thiswork would not normally be performed by a mechanic.The essence of his testimony, and of the General Coun-sel's argument, is that this was work which other me-chanics usually had done and thus to assign Lovell tothese jobs was discriminatory.I conclude that the General Counsel has failed toprove factually that the Respondent assigned to Lovellmore arduous work or made such work requirement ofLovell as to be discriminatory harassment. Working onthe little knitters, whether Lovell may have thought thiswas his work or not, is generally mechanics work, as isthe other work which Lovell testified he was calledupon to do.It may very well be that he was asked to do more anddifferent work than he had in the past and therefore hehad less free time. I do not believe, however, that freetime was necessarily a working condition or that he hada vested right to do only letoff work. After all, Lovellwas being paid for the entire work shift.I further note that in February, or about the same timethat Lovell testified the amount of work he was calledupon to do increased, fellow mechanic Eugene Rorrerwent on a leave of absence due to illness. And duringthis period another mechanic, Bernice Rorrer, also had a10-day leave of absence. Inasmuch as there were only 4knitting machine mechanics in 1976 and 1977, given theextended absence of Eugene Rorrer and the short ab-sence of Bernice Rorrer, it is reasonable to conclude thatthe other mechanics would be called upon to do addi-tional work. The mere fact that Lovell may have donemore work following January does not in and of itselfprove that such was more arduous, or less agreeable, orthe assignment was discriminatorily motivated.Nor is there any indication that Lovell was assigned ajob which he refused to do and was therefore in anyway disciplined. This, along with the rather generalizednature of Lovell's testimony concerning the increasedwork duties required of him, leads me to conclude thatthe General Counsel has failed to prove this allegationand I will therefore recommend that paragraph 9 of theconsolidated complaint be dismissed.f. The alleged discriminatory dischargesLitigated in this matter were the discharges of sevenindividuals alleged to have been in violation of Section49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(3) of the Act.'2The Respondent contends that theindividuals in question either voluntarily ceased their em-ployment or were discharged for cause, and that, in anycase, the terminations of these individuals were not viola-tive of the Act. It goes without saying that an employer,including this Respondent, can discharge an employeefor any reason or indeed no reason at all, provided thatno part of the motivation relates to the individual's unionactivity or activity generally protected by Section 7 ofthe Act. Thus, the mere fact that an employee engages inunion activity does not insulate him from discipline ordischarge. On the other hand, the Respondent cannotseize upon what might rationally be termed "goodcause" to discharge an individual in order to discriminateagainst him because he is engaged in union or other pro-tected activity.Thus, the gravamen of an 8(a)(3) allegation is the Re-spondent's motive. And as has been recognized by theBoard and the courts, seldom is there direct evidence ofmotive; rather, motive can, and usually must, be estab-lished by inference. Shattuck Denn Mining Corp. v.NLRB, 362 F.2d 466 (9th Cir. 1966).Curtis CollinsCurtis Collins has worked for the Respondent off andon since, apparently, sometime in 1973. His current em-ployment resulted from settlement of the nationwide10(j) petition, Collins having been discharged on orabout December 28, 1976.Although the Respondent denies that any of the man-agement personnel involved in the decision to terminateCollins had any knowledge of any union activity en-gaged in by him prior to December 28, generally theparties do not differ greatly on the material aspects ofthis situation.On Friday, December 10, Collins approached his su-pervisor, William Shelor, to say that inasmuch as hiswife was sick, he would probably have to have a leaveof absence so that he could babysit his two young chil-dren. Collins testified that Shelor made no response tothis statement. Shelor denied that Collins approachedhim at all on December 10 about needing a leave of ab-sence.In any event, on Monday, December 13, Collins calledand spoke to James Akers, the rubber thread plant per-sonnel manager. He asked Akers if he could have theleave of absence because his wife was going into the hos-pital and he needed to be able to stay home to take careof his children. Akers agreed that such a call was madeby Collins but testified that he told Collins he could notgrant a leave of absence-that only his supervisor coulddo so. Collins testified that Akers told him something tothat effect but also stated that he would "fix it up."Akers denied making such a statement to Collins.The following Friday, December 17, Collins came tothe plant to get his paycheck. In Akers' office at thistime were Akers, Shelor, and a secretary, Virginia Wig-ington. Akers, Shelor, and Wigington all testified that,upon receiving his check, Collins asked "if he still had a12 The alleged unlawful discharge of Moses Hegwood was withdrawnby the General Counsel.job here." Akers responded that he thought Collins hadquit, that he had told him he would have to contact hissupervisor to get a leave of absence. Collins' versiondoes not differ substantively. Collins stated that he over-heard Akers and Shelor discussing the duties of his jobwhich prompted him to ask, in effect, if he still had ajob. He was told no, that he was deemed to have quit,that the leave of absence was not granted.All agreed then that Collins made some threateningcomment to Akers along the lines of "I'll quit you," bywhich Collins testified he meant that if given a chancehe would probably black Akers' eye. Collins then leftand did not return to the Rubber Thread plant or indeedto the Company for some several months.The Respondent argues, and Akers testified, that as ofDecember 17, the Respondent did not consider that Col-lins had been terminated from his employment. TheCompany, according to Akers' testimony, still consideredhim to be on the payroll and that he was not terminateduntil December 28, following his not reporting for workor making contact with the Company for 7 consecutivedays. According to the company policy advanced here,when an employee does not show up for work or makecontact for 7 consecutive days, he is considered to havevoluntarily terminated his employment. And the Re-spondent submitted some documents into evidence whichshow that employees in the past, mostly of a very shorttenure, have been deemed to have quit after not report-ing for 7 days.Even if one accepts at face value the Respondent'scontention that as of December 17 Collins was still anactive employee, the totality of this factual situationdemonstrates clearly that at least Collins was advised,and had every reason to believe, that as of December 17he was no longer an employee. All of the Respondent'switnesses testified that Collins asked if he still had a job.None of the Respondent's witnesses testified that he wastold "yes" by Akers, Shelor, or anyone else. If the Re-spondent's contention is correct, that as of December 17Collins was still considered to be an active employee, itstands to reason that upon asking management whetherhe still had a job he would have been told he did. Hewas not.Thus, either the Respondent's contention is untenableand in fact Collins was considered not to be an employeeas of December 17; or, by not answering Collins' ques-tion one way or the other, management officials soughtto trap Collins into leaving and not returning for aperiod of 7 days so they could then consider he quit. Ineither case, I find that in fact the Company led Collins tobelieve that he was discharged on December 17. There-fore his termination was not voluntary.Having rejected the Respondent's contention as to thecircumstances surrounding Collins' termination, as wellas Respondent's contention that it was not motivatedeven in part by his union activities, I infer the contrary. Iinfer that indeed the fact of the union organizing cam-paign in general, and Collins' participation in it in specif-ic, were causative to the Respondent's actions on De-cember 17.50 J. P. STEVENS & CO.While the Respondent's witnesses all denied anyknowledge of Collins' union activities, I found them tobe generally uncreditable witnesses. Indeed, as indicatedabove, had Akers and Shelor been candid, the results ofthe December 17 confrontation with Collins certainlywould have been different. I think that they were thenattempting to be cute; and the only logical reason forsuch action on their part would be the organizationalcampaign which was in its early stages.Further, Collins did credibly testify that he was a par-ticipant in the organizational campaign; he carried au-thorization cards around the plant in his pocket; he leftcampaign material on the dashboard of his automobile,occasionally parking next to Shelor. Again, while knowl-edge of Collins' union activity was specifically denied byShelor and Akers, I find them not to be credible, and Iinfer the contrary. I believe they knew, or at least sus-pected, that Collins was active on behalf of the Unionand that such was prominent in their motivation to havehim "quit" his job. 13I therefore conclude that in fact Collins was dis-charged on or about December 17, 1976, in violation ofSection 8(a)(3) of the Act.The General Counsel also contends that some monthslater Collins went to the Stuart plant and talked to aformer supervisor, Sherman Hubbard, and asked him ifhe "needed a good hand" to which Hubbard respondedthat he already had two good hands. The General Coun-sel alleges Collins was seeking a job and Hubbard thusdenied him employment in violation of Section 8(a)(3).Without resolving whether and to what extent Hubbardeven had the authority to hire Collins or anyone else, inview of the fact that Collins was discharged in violationof Section 8(aX3) on December 17, to find that sometimelater the Respondent failed to hire him for a different jobwould add nothing to the remedy. I note in this respectthat Collins also reapplied for employment some monthslater at the Rubber Thread plant from which he was ter-minated in December and was not rehired, which wouldtheorically also support an allegation of a discriminatoryrefusal to hire. This, however, was not alleged and alsoneed not be found in view of the fact that such wouldadd nothing to the remedy in this matter. I will thereforerecommend that paragraph 11 of the consolidated com-plaint be dismissed.Ralph RobersonRalph Roberson looks to be 60 years old or so, or ashe testified he "had a little age on me." He is uneducat-ed, elderly, and had some difficulty understanding thequestions put to him. Also, in March 1976 he was diag-nosed as having "the sugar" (diabetes). From my obser-vation of Roberson, I conclude that while he was not aparticularly reliable historian of events, and had no ca-pacity with the subtleties of the language, he was truth-"J Collins also testified that on one occasion he had a conversationwith his wife's first cousin, Foreman James Goins, wherein Collins toldGoins that he supported the Union. Goins, as did the other supervisorswho testified throughout this matter, denied this. While I credit Collinsover Goins, this statement was not alleged to be violative of the Act, noris it necessary in determining that Collins was discharged in violation ofthe Act.ful to the extent that he could remember the events andunderstood questions asked of him. Thus, I discount theminor discrepancies in his testimony; and on materialmatters where his testimony differed from his supervisor,William Shelor, I credit Roberson's version. It is noted,however, there is little dispute surrounding Roberson'sdischarge.On January 3, 1977, Roberson did not come to workbecause, he testified, it had been snowing, it was cold,and he was unable to walk the half mile or so down thehill from his house to the house of Richard King, an-other employee of the Respondent with whom Robersonsometimes rode to work (Roberson's car having been re-possessed by a bank). When he also did not show up forwork on January 4, Shelor called to find out what theproblem was and Roberson told him that he had notbeen able to come to work because of the snow and coldand that he had no ride. Shelor told Roberson that heneeded him to come to work and asked him to be sure tocome the next day, January 5, which Roberson agreed todo. However, on January 5, again Roberson did notcome to work. He called Shelor and said he was againunable to get to work. At that time, Shelor told Rober-son he was discharged. Shelor testified:Q. Why was Ralph Roberson discharged?A. He was discharged for laying out from workand admitting to me on the telephone that he wasdrinking and didn't seem to be interested in comingback to work. That's the reason. [The "didn't seemto be interested in coming back to work" part ofthe answer was stricken.]Again, Shelor testified, "He was discharged for beingabsent without notice, and he admitted to me over thetelephone he'd been drinking. That was the reason forhim being discharged."Shelor testified that when he talked to Roberson onJanuary 5 he asked Roberson if he had been drinking andRoberson said yes. Shelor admitted, however, that he didnot follow up on this question to ask when he had beendrinking, what, or how much. Roberson on the otherhand denied that the question was asked of him and hefurther denied that he in fact had been drinking, presum-ably liquor, about the time indicated. Roberson did admitthat in years past and specifically the year before whenhe was off work around New Year, he had drunk liquor.He testified, however, that since his hospitalization anddiagnosis of diabetes in March 1976, he had not had anyliquor.In this respect, I credit Roberson's denial that the sub-ject was brought up on January 5 and I specifically dis-credit Shelor. If in fact Shelor had asked Roberson onJanuary 5 if he had been drinking in a serious attempt tofind out whether or not intoxication was the reason Ro-berson had not come to work it follows that more thansimply the vague question "have you been drinking"would have been asked. Rather, I believe Shelor then, orat least at the hearing, assumed that Roberson had beendrinking because of the event which took place the yearbefore.51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the Respondent, of course, may discharge anemployee for any reason or no reason at all, where thealleged reason is without rational foundation, that fact issome evidence that it is advanced to disguise the truemotive behind the discharge. Such is, I conclude, thecase here with regard to Roberson's alleged "drinking."If Shelor had in fact learned from Roberson that he hadbeen "drinking," surely before effecting a discharge hewould have wanted some evidence of the nature andextent to which the drinking was supposed to have oc-curred. The absence of Shelor's attempting to learn morethan Roberson "had been drinking" leads to the inescap-able conclusion that this "fact" was an excuse ratherthan a reason.The second, or perhaps, the primary cause/reason forwhich Roberson was terminated was, in the language ofthe Respondent's brief, "he laid out of work for 3 con-secutive days without giving the requisite notice."The Respondent, however, does not explain whyCurtis Collins and others who worked in the same de-partment as Roberson were allowed to be off work 7consecutive days before discharge or termination as aresult of a "quit," while Roberson was fired after only 3days. Thus, Shelor testified concerning the companypolicy:Q. Let's say that an employee is out for 6 consec-utive days, and comes in and wants to go to work.Okay?A. Yes sir.Q. Is any inquiry made as to why he has beenout?A. Yes.Q. And a determination is made at the time what?As to whether he may be allowed to go back towork?A. If he's out and he reports to work on the 7thday?Q. Right.A. He is allowed to go back to work.Q. Regardless of why he was out those 6 days?A. I wouldn't say regardless, but policy states 7consecutive days, and everything is taken into con-sideration. If a guy reports back to work in goodfaith, he goes back to work. That's what the policystates.Q. So regardless of whatever reason he had to beout those 6 days, as long as he gets in before the 7thday, he can go back to work?A. He goes back to work.Thus, it is clear from Shelor's testimony that Robersonwas treated differently in January 1977 from other em-ployees whose termination slips were in evidence withregard to the Collins allegations and from the companypolicy as Shelor knows it. The presumed explanation forthis, although unarticulated by Shelor, is that in additionto Roberson having been off work, he admitted to havebeen "drinking," an admission which I conclude did notoccur.Further, the Respondent appears to argue that the situ-ation with regard to Roberson in January 1977 was simi-lar to 1971, when he had been discharged from theStuart plant for drinking on the job and also similar to1976 when he had not reported to work for a few daysafter New Year. However, after the 1971 discharge, Ro-berson was rehired and, in 1976, Roberson was given averbal warning. According to the Company's discipli-nary policy, a second offense would have resulted in awritten warning rather than a discharge. The Respond-ent does not explain why Shelor undertook to dischargeRoberson rather than follow the Company's progressivediscipline system.There is no direct evidence that any of the Company'smanagement personnel knew Roberson was an activesupporter on behalf of the Union, although he did dis-cuss the Union with fellow employees at the plant anddid carry authorization cards. Specific evidence of com-pany knowledge of a particular employee's union activi-ty, particularly in this type of situation, is not a necessarycondition to find a violation. It is sufficient, and I con-clude, that the discharge was a reaction to the organiza-tional campaign in general which I believe Roberson'swas. And specifically, I conclude that absent the organi-zational campaign, Roberson would not have been dis-charged. Indeed, under almost identical circumstances inJanuary 1976 he was not.Finally, I discredit Shelor's testimony wherein he mini-mized his knowledge that there was any union activity atall going on at the Rubber Thread plant or in his depart-ment specifically. He testified simply that he had heard arumor about the union campaign but had not discussed itat all with other management employees. I find this to betotally incredible given, particularly, the Respondent'spolicy with regard to organizational campaigns by thisUnion and I find it utterly unbelievable that a supervisorwould not be knowledgeable about the union campaigngenerally and specifically where his employees were in-volved. Indeed, other of the Respondent's witnesses inthis matter testified candidly that they did know of theunion activity generally and in their departments specifi-cally.From all these factors, I conclude that the reasonclaimed by the Respondent for discharging Roberson onJanuary 5, 1977, was not because he laid off work for 3days or had been "drinking." Having concluded that thetrue reason was not that as set forth by the Respondent,I infer that Shelor's true motive lay elsewhere, and spe-cifically I conclude that it related to Roberson's knownor suspected union activity and the organizational cam-paign in general. I therefore conclude that by discharg-ing Ralph Roberson on January 5, 1977, the Respondentviolated Section 8(a)(3) of the Act.Ronald Dalton and Darrell GoadThe discharge of Ronald Dalton and Darrell Goad onFebruary 28, 1977, will be treated together because theyoccurred together and arose out of the same factual situ-ation occurring during the early morning hours of Feb-ruary 5.Dalton and Goad both worked on the third shift (11p.m. to 7 a.m.) in the needle division of the Stuart plant.Dalton was a material handler and Goad's job was tying52 J. P. STEVENS & CO.in needle looms, although for the shift of February 4-5he had been assigned the job of material handler.The mutually corroborated, but not particularly credi-ble, testimony of Dalton and Goad is that sometime inthe area of 2:30 a.m., Goad asked Dalton to go down tothe basement with him to look for rubber warping. Thismaterial is normally to be found in the area of theneedle-loom department; however, Goad testified hecould not find any rubber that particular night. He statedhe had gone to the basement once before that night tolook for rubber warping but had found none. He sawthat Dalton was caught up with his work, thus, he askedDalton if he would go along to look. They went to thebasement, looked around, and unable to find any warp-ing, decided to smoke a cigarette, inasmuch as, accordingto Goad, it was about time for a cigarette break. Ratherthan return to the break area in their department, whichwas just a short distance away but up a flight of stairs,they determined to smoke their cigarettes in the base-ment in an unauthorized smoking area. They both testi-fied that Goad lit up a "Marlboro" and just as Daltonwas reaching for a pack of cigarettes they heard and/orsaw Supervisors Harold Dalton and Glenn Hylton ap-proaching. Thus, as Ronald Dalton testified:You see, when they came through the door, Darrell[Goad] just had had his cigarette long enough totake 2 or 3 draws off of it, I would say, somethinglike that; and I was reaching in my pocket to getmy cigarettes out to light one of mine; and every-thing was quiet in the basement, and we heard thedoor open, and I stopped, you know; I still had myhand in my pocket, I think; and when they camearound the corner, see; and we seen who it was; wejust took off, took off towards the break area; andwhen Darrell went by; he just put his cigarette out;and he put it out in that cigarette container; and wewent on up the steps, up the stairs to the break area;there were 2 or 3 of the others up there taking asmoke break; and we just stopped and taken oursmoke break and then went back to work.Harold Dalton and Hylton testified that they weremaking a routine inspection tour through the basementwhen they smelled a strange odor. They then sawRonald Dalton and Goad who quickly left the area, oneof them throwing down a cigarette and crushing it outon the floor. They thereafter retrieved the remnants ofthe cigarette. It was a roll-your-own, which they put in aplastic container and gave to Marion Wood, the plantmanager.Wood subsequently contacted the highway patrol tohave the smoking material analyzed. Wood testified thathe suspected the smoking material was marijuana and ifsuch was confirmed by laboratory tests, he determined todischarge Dalton and Goad. If it was found not to bemarijuana, he determined to reprimand them for smokingin an unauthorized area.The results of the highway patrol's laboratory testwere received in late afternoon February 25 (Friday) anddid show that the smoking material was marijuana. Thus,on the morning of February 28, Wood had RonaldDalton and Goad come to his office at which time hedischarged them for smoking marijuana on companyproperty. Both Dalton and Goad denied that they hadsmoked marijuana and in testifying in this matter, statedthat neither had ever smoked marijuana on companypremises.The General Counsel contends that the assertion thatDalton and Goad smoked marijuana is a pretext to coverthe Respondent's true motive in discharging employeeswho were known to be union supporters. However, theGeneral Counsel agrees that neither Dalton nor Goadwas particularly active in the organizational campaign.At most they had signed authorization cards and hadperhaps discussed the Union occasionally with other em-ployees. Goad testified that he had participated in aunion discussion in the plant one evening, and had putup a union meeting notice in a local grocery/store fillingstation.Although evidence of any company knowledge ofwhatever union activity Dalton and Goad may havebeen engaged in is at best sketchy, this issue really neednot be resolved. I conclude from the totality of the evi-dence, and particularly my observation of the witnesses,that the Respondent reasonably believed that Dalton andGoad in fact were smoking a marijuana cigarette duringtheir shift on February 5 and that such is ample cause fordischarge. Whether they in fact were smoking marijuanacigarettes also need not be resolved, though the evi-dence, and the unpersuasive denials of Dalton and Goad,supports that conclusion. At a minimum, I am satisfiedthat the evidence is such that the Respondent reasonablycould believe they had been smoking the marijuana ciga-rette. Under analogous circumstances, where an employ-er prior to discharging two employees for an allegedtimecard falsification first sought the opinion of a hand-writing expert, the Board concluded that the dischargeof the two union activists was not violative of Section8(a)(3). Rock Tenn Co., 234 NLRB 823 (1978). And themere fact of an organizational campaign does not prohib-it this Respondent from discharging employees for cause.J. P. Stevens & Co., 239 NLRB 738 (1978).In this case from the perspective of Harold Dalton,Glenn Hylton, and other management representatives,the facts are: No employees were working in the base-ment on the morning of February 5 and while Daltonand Goad testified to a plausible reason why they werein the basement in the first instance, they were not con-vincing about why they had stayed in the basement afterfailing to find the material they were looking for. Thefact of the matter is that the basement was not fullylighted, there being just enough light so that one couldwalk around. Thus, when they stopped to take theirsmoke break in the basement, they were, as RonaldDalton admitted, "back in behind [the scales]; you see,just kind of in between the scales and the winders, stand-ing back in the shadow like if somebody passed by, youmight not see us if they weren't looking, or if youwouldn't expect us to be standing there they wouldn't;they would just pass on." Neither Dalton nor Goad ex-plained why it was that they were taking a smoke breakin the "shadows" of the basement rather than in the area53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated for such a short distance away. They werefrom the Respondent's perspective, and I believe, hiding.It is not reasonable that these two individuals would hidesimply to smoke a regular cigarette. Thus, the inescap-able conclusion is that they were smoking somethingother than a regular cigarette. Marijuana was found atthe scene.Further, I found Harold Dalton to be credible and histestimony concerning the strange odor believable. It isuncontested that in fact Harold Dalton and Hylton foundsmoking material which later was analyzed to be mari-juana. It is possible, of course, that somebody elsesmoked a marijuana cigarette in the basement thatevening, the odor was still present, and that Dalton andGoad were victims of unfortunate circumstances. How-ever, given the fact that they were standing in the shad-ows smoking and then quickly left when discovered indi-cates, at least from the Respondent's perspective, thatthey were the culprits. Finally, there is no particularreason to believe, from the record before me, whyHarold Dalton, Hylton, or other supervisors would un-dertake to "frame" either Ronald Dalton or Goad or tryto set up a situation in order to have a pretext for dis-charging them. Indeed, if the Respondent was simply ofa mind to discharge either Dalton or Goad because ofthe union activity and was looking for a pretext, smokingin an unauthorized area would seem to suffice.Accordingly, I conclude that the Respondent's dis-charge of Ronald Dalton and Darrell Goad on February28, 1977, was for good and sufficient cause, and was notmotivated in whole or in part by their union activities orthe organizational campaign in general. I therefore con-clude that these discharges were not violative of Section8(a)(3) of the Act, and I will recommend that these alle-gations of the consolidated complaint be dismissed.Eugene RorrerEugene Rorrer has worked for the Respondent since1956 as a mechanic in the knitting department of theWoolwine plant. On February 24, 1977, he was granted aleave of absence in order to have an operation for ahiatal hernia which was in fact performed by Dr. ManuelTayko.Although Dr. Tayko testified that such patients areusually able to return to work in about 8 weeks follow-ing the operation, Rorrer had some complications whichrequired his hospitalization to be extended somewhat andwhich prolonged his period of recuperation.Thus, on May 2, Dr. Tayko signed a disability state-ment wherein he stated that his last treatment of Rorrerwas April 12, and that as of May 2, Rorrer continued tobe totally disabled for an indefinite period of time. Simi-larly, on May 3, Dr. Tayko signed another disabilitystatement (apparently for a different insurance company)wherein he stated that Rorrer had been totally disabledfrom February 23 to "indefinite." Dr. Tayko stated onthat form, in answer to when Rorrer would be able toreturn to work, "indefinite this time."Although unclear whether Don Oxenrider, the Wool-wine personnel manager, had the May 2 form, he didhave the May 3 form on which he wrote notes of a tele-phone conversation he had on May 4 with Dr. Tayko.Oxenrider testified that when he called Dr. Tayko onMay 4 concerning Rorrer's status, Dr. Tayko said thathe had not seen Rorrer on May 2, though Rorrer said hehad. Dr. Tayko testified concerning this telephone con-versation. He told Oxenrider he had not seen Rorrer onMay 2 but he had seen him on May 3, to sign a disabilityform.In any event, Oxenrider questioned Tayko concerninghis conclusion that Rorrer would be disabled for an in-definite period. Dr. Tayko replied that such was hispolicy with regard to individuals having a hernia oper-ation where their work requires them to do any heavylifting. When Oxenrider advised that all Rorrer had tolift was a pair of plyers (which was not an accurate char-acterization of Rorrer's duties), Dr. Tayko then statedthat Rorrer could be released to return to work with thelimitation that he lift no more than 25 pounds. At Oxen-rider's request, Dr. Tayko wrote a letter to the Companyindicating that Rorrer could return to work on May 9with that limitation.Oxenrider then wrote Rorrer the following letter:Dear Eugene,Contrary to what you told us, we have receivedofficial notice from the doctor stating that you canreturn to work on Monday, May 9, 1977.On Tuesday, May 3, 1977, you told me you hadseen Dr. Tayko on Monday, May 2, 1977 and thedoctor told you it would be at least June 1, 1977before you could come back to work. Dr. Taykosays he did not see you on Monday, May 2, 1977.Please be prepared to explain this matter when youreturn to work on Monday, May 9, 1977.Your leave is extended until Monday, May 9,1977 as indicated on the enclosed leave of absenceform. Please report to me before beginning to work.On Monday, Rorrer did return to work and did meetwith Oxenrider. After a short discussion, Oxenrider wentto the office of Plant Manager Blair Duncan, who waswith Richard Elgin, Rorrer's immediate supervisor, andrecommended that Rorrer be discharged for havinggiven false information concerning his visit to the doctor.Duncan and Elgin concurred and Rorrer was dischargedwith the following statement on the termination of em-ployment form, "He was terminated because he gavefalse information about the visit to the doctor."And in the testimony of Oxenrider:Q. (By Mr. King) Mr. Oxenrider, why was Mr.Rorrer discharged?A. For saying he went to the doctor when hedidn't.The fact of the matter is that Rorrer did not give Ox-enrider false information concerning his visit to thedoctor or what the doctor advised him concerning hisdisability status. Further, I conclude that Oxenriderknew that Rorrer had not given the false information al-leged.First, I totally discredit Oxenrider's testimony. I findhis demeanor to be untrustworthy and his testimony, par-54 J. P. STEVENS & CO.ticularly on cross-examination, evasive. Indeed, I believethat he purposely misled both Rorrer and Dr. Tayko inhis conversations with them during the early part of Mayusing "see" to be synonymous with "examined" whereasRorrer, a layman, would reasonably understand that to"see" a doctor does not necessarily mean to be examinedby him.The fact is that Rorrer did see Dr. Tayko on May 2and 3 and had Dr. Tayko sign his insurance forms. Atleast the May 3 form if not both the May 2 and May 3forms were in front of Oxenrider when he called Dr.Tayko on May 4. Oxenrider admitted that the reason hecalled Dr. Tayko was Rorrer's statement to him that hewould continue to be disabled at least until June 1, aperiod which Oxenrider felt would be too long particu-larly inasmuch as, "I had heard a lot of rumors abouthim going around turkey hunting climbing these moun-tain roads, and things like that. I just felt that it ought tobe documented and followed up on, because of his un-willingness to come back to work and still going outturkey hunting."When Oxenrider talked to Rorrer on May 3 andRorrer indicated that he had seen the doctor on Mondayand the doctor told him that he would not be able toreturn to work until June 1, which is not substantivelydifferent from the doctor's notation on the insuranceforms, Oxenrider undertook to call Dr. Tayko. After tell-ing Dr. Tayko that Rorrer's job duties did not involveany lifting, which was a clear mischaracterization ofRorrer's job duties, Dr. Tayko stated that Rorrer couldbe released to return to work with the 25-pound liftinglimitation. In short, after he talked with Dr. Tayko, Ox-enrider knew that in substance Rorrer did not misinformhim concerning what Dr. Tayko had said earlier thatweek.I find Oxenrider knew that Rorrer had seen Dr. Taykoand that Dr. Tayko continued to view him as being dis-abled. Thus, Oxenrider's letter to Rorrer on May 5 was apurposeful attempt to misrepresent what Oxenrider knewthe true facts to be. Further, it is inconceivable that theCompany would discharge an employee of over 20 yearsservice when, at best, there was a semantic misunder-standing.I therefore conclude that Oxenrider's documentationand ultimate recommendation to discharge Rorrer wasnot because he had given the Company "false informa-tion" about his medical status. Concluding that the dis-charge of Rorrer for the alleged reason was a clear pre-text, reaffirmed at the hearing of this matter by Oxen-rider's unbelievable testimony, I infer that the true reasonthe Respondent discharged Rorrer was because of theorganizational campaign in general and Rorrer's activityon behalf of the Union in specific. Indeed, even Oxen-rider admitted that he was suspicious that Rorrer favoredthe Union prior to the discharge, although he claimedthat he did not know such to be the case until followingRorrer's discharge.I conclude that the Respondent's discharge of EugeneRorrer on May 9, 1977, was violative of Section 8(a)(3)of the Act, and I will recommend an appropriate orderof reinstatement and backpay notwithstanding thatduring a subsequent stage of the hearing in this matter, Ifound Rorrer to have given some misleading testimony.See fn. 10, supra. Rorrer's unfortunate testimony doesnot alleviate the Respondent's full responsibility toremedy its unfair labor practice.Gary LaymanAs described more fully above, on May 12 and againon May 20 Layman was issued disciplinary warnings inviolation of the Act. Inasmuch as his discharge on May27 was predicated in substantial part on the unlawfulwarnings, it necessarily follows the discharge was simi-larly violative of Section 8(a)(3) of the Act.In concluding that the Respondent's true motivationwas Layman's union activity rather than the professedpoor work, it is noted that the Company's whole defenserests upon the subjective opinions of Fain and Oxenriderconcerning their discovery that the restrooms were in an"unacceptable" condition. There was no reliable objec-tive evidence that Layman had not in fact done accepta-ble work. In addition, as noted above, I found both Ox-enrider and Fain generally to be unreliable and uncred-itable witnesses. Finally, in Fain's 10 years as a supervi-sor, he had never before discharged an employee. Thus,to believe Fain's testimony would be to conclude thatLayman was a substantially more incompetent employeethan any other who had worked under his supervisionfor 10 years, a conclusion which is difficult absent anyobjective evidence. Rather, I conclude that Layman'swork was not sufficiently worse than any other employ-ee doing this particular job. Fain's determination to dis-charge Layman, with the advice and consent of Person-nel Manager Oxenrider, was a result of the union activi-ty. Prior to any union activity at the plant, the workstandards were not as high as Fain professed them to be.Maynard LovellMaynard Lovell has worked for the Respondent since1959 and except for the written warning which waswithdrawn by the Respondent pursuant to the settlementof the 10(j) proceeding (see sec. 2,d above) had neverbeen warned or otherwise disciplined. In short, MaynardLovell was a long-term, competent employee. He wasalso, however, the leading proponent on behalf of theUnion at the Woolwine plant. He was discharged onAugust 22, 1978, according to the Respondent, for grossinsubordination to Supervisor Roy Turner on August 16.I conclude, however, that the reason asserted by the Re-spondent is a pretext to cover its true motive and that infact Lovell was suspended on August 16 and dischargedon August 22 because of his union activity.The facts surrounding the precipitating event arelargely undisputed and may be briefly summarized.Throughout the organizational campaign both pro andantiunion employees had been accustomed to leaving lit-erature supporting their respective positions on thecounter in the canteen. Also, for at least a year preced-ing the events of August 16, 1978, from time to time thisliterature, both pro and antiunion, would be torn up andthrown in a wastepaper basket although occasionally thetorn pieces of literature would end up on the floor. Thus,Dorlene Anderson, an employee of Piedmont Vendors,55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor some months had been picking up torn paper off thefloor of the canteen.Early in the morning on August 16, Maynard Lovellwent into the canteen and noting there were some an-tiunion literature, tore it up and threw it on the counter,admitting that some of it may have gone on the floor.Lovell apparently felt, although erroneously, that pursu-ant to the 100j) settlement, antiunion literature either wasnot allowed on company premises or if it was there, suchwas with the blessing of the Respondent. Thus, hethought the presence of antiunion literature was wrong,a matter which he and another employee took up withSupervisor Roy Turner sometime later in the day ofAugust 16 (but prior to his suspension).Lovell then returned to the canteen about 9 o'clock orso and again saw antiunion literature on the counter. Hefolded the pieces a couple times, tore them, and threwthe pieces on the counter. At this time Turner was in thecanteen. Turner testified that on hearing the paper beingtorn, he turned around and told Lovell "not to throwthe paper on the floor." Turner testified that Lovell's re-sponse to this was to throw the paper up in the air.Turner testified, "I said, 'Just don't throw the paper onthe floor,' and as he finished tearing up the paper he justflipped it in the air and the paper fell on the floor."Turner testified that he then went to see Plant ManagerDuncan about this matter.Lovell testified that he did tear up the paper; he didthrow the pieces on the counter, and possibly some didgo on the floor. He testified, however, that he threw thepaper before Turner told him not to do so. While I tendto credit Lovell and conclude that he did not throw anypaper on the floor after being told not to do so byTurner, even if the events occurred precisely as testifiedto by Turner, such was not an act of insubordinationwhich absent the union activity would have meant Lo-vell's discharge. I believe Lovell's act was seized uponby the Respondent as a pretext for the discharge of theprincipal union activist.In characterizing Lovell's conduct, counsel for the Re-spondent stated, "Turner told Lovell not to throw thepaper on the floor and Lovell responded by defiantlyflipping the paper into Turner's face." There is patentlyno evidence in the record to support such a contentionbut such is the thrust of the Respondent's argument.That is, what Lovell allegedly did was, again in thewords of counsel's brief, "unruly behavior" of such anature as to strip him of the protective mantle of theAct.None of the Respondent's witnesses testified that Lo-vell's act was of such character. Thus, even SupervisorElgin testified that he saw Lovell tear up the paper, flipit in the air and "the paper drifted down on the counterand on the floor." Jo Anne Hilton testified, "and thenMaynard picked up the paper ripped them up, and threwthem in the air and they fell on the table and on thefloor."Given that this type of literature had been torn upbefore and was generally on the floor of the canteen forsome many months without any supervisor having madeany comment to employees about it leads to the conclu-sion that such was not particularly serious. Further, if infact Turner felt that Lovell's having caused some of thepaper to be on the floor was an offense of any signifi-cance, surely Turner would have told Lovell to pick upthe paper. That he did not indicates an acquiescence inthe event. I believe it became a matter of "gross insubor-dination" only after Turner discussed the matter with hissupervisors and a determination was reached that suchmight be sufficient justification to discharge the leadingunion activist.Given that the Company has a progressive disciplinesystem, such an act by a 20-year employee in the normalcourse of events would have merited at most a discipli-nary warning rather than a discharge. That the Companyresponded to this rather minor act of aggression on thepart of Lovell with the extreme sanction of discharge,where its policy is to use a progessive discipline system,raises an inescapable conclusion that insubordination wasnot the true motive.Finally, it is noted that Duncan, who generally ap-peared to be a credible witness on behalf of the Re-spondent, testified only that he recommended Lovell'sdischarge to yet higher authorization. That he did nottestify to the reason Lovell was discharged raises the in-ference that had he done so such would have been ad-verse to the Respondent's position in this matter-thatLovell's union activity played a significant part in thedischarge.For these reasons I conclude that Lovell's act of tear-ing up antiunion literature and causing some of it to endup on the floor of the canteen on the morning of August16 was a pretext. I conclude that the Respondent sus-pended and discharged Lovell to discriminate againsthim because of his interest in an activity on behalf of theUnion and thereby the Respondent violated Section8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth above, oc-curring in connection with its operations in Virginia andNorth Carolina have a close, intimate, and substantial re-lationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.V. THE REMEDYHaving concluded that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction including offering reinstatement to Curtis Collins,Ralph Roberson, Eugene Rorrer, Gary Layman, andMaynard Lovell to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions of em-ployment, without loss of seniority or other rights orbenefits, and make them whole for any loss of earningsthey may have suffered, in accordance with the formulaset forth in F. W. Woolworth Co., 90 NLRB 289 (1950),56 J. P. STEVENS & CO.with interest as provided for in Florida Steel Corp., 231NLRB 651 (1977).'4The General Counsel and the Charging Party pray forthe entry of extraordinary remedies in addition to theBoard's standard remedies for the violations found. TheRespondent contends that in the event it is found to haveengaged in one or more unfair labor practices, in the fallof 1977 it commenced a program to insure that supervi-sion and management comply with the various Boardorders and court decrees and such should be taken intoconsideration when fashioning a remedy. Specifically,the Respondent contends that its attorneys have held nu-merous meetings with supervisory personnel to explainemployees' rights under the Act and supervisors were in-structed not to interfere with those rights under jeopardyof themselves being disciplined or discharged. Apparent-ly the Respondent argues that the nontraditional reme-dies which have heretofore been applied by the Board incases against this Respondent should not attach here. Inrejecting the Respondent's contention in this regard, Inote that the evidence of supervisory meetings and thecorporate efforts alleged by the Respondent was present-ed through the testimony of Carson Wilson, the UnitedElastic Division personnel manager. While the essence ofthe Respondent's argument concerning remedy is thatthere has been a change in corporate policy whichshould be taken into consideration in forming a remedy,Wilson testified specifically that there had been nochange in corporate policy. He stated rather that it is hisunderstanding the policy is the same as always and thatthe Respondent never has violated the Act. I believe thatthe Respondent's program, including the alleged "volun-tary" aspects, is more form than substance and in anyevent would not affect the remedy of the Respondent'ssubstantial unfair labor practices here. Indeed, the sub-stantially same argument was made and rejected by theBoard in J. P. Stevens & Co., 247 NLRB 420 (1980). Ad-'4 See generally Isis Plumbing Co., 138 NLRB 716 (1962).ministrative Law Judge Robert Giannasi, noted to thisargument in that case, "Plus ca change, plus c'est lameme chose."In addition to the extraordinary remedies prayed forby the General Counsel and the Charging Party, infra, Iconclude in accordance with the Board's Order in thelast cited case that the Respondent should be ordered toreimburse the Board and Charging Party for litigationcosts. Traditionally the Board has awarded litigationcosts only where the respondent's defenses were frivo-lous. Tiidee Products, 194 NLRB 1234 (1972). However,in J. P. Stevens & Co., 239 NLRB 738 (1978), the Boardhas also recognized as an appropriate basis for awardinglitigation costs the "willful and persistent defiance of thelaw" test. It goes without saying that no other entity soqualifies for the epitaph of a willful and persistent viola-tor of the law than this Respondent. And the point haslong since been reached where the Respondent's willfuldefiance of the national labor policy is as burdensome onthe Board and counts as frivolous litigation. Thus, eventhough a number of the allegations I find were not sus-tained by preponderance of the evidence, in general, theRespondent's reaction to the Union's organizational cam-paign and employees' rights under the National LaborRelations Act was as it has been at other facilities foralmost two decades. I therefore conclude that an awardof litigation costs in this matter is appropriate and I willso recommend although noting that neither the GeneralCounsel nor the Charging Party specifically requestedsuch an award.In addition, I shall also recommend the nontraditionalremedies prayed for by the Charging Party and the Gen-eral Counsel such as companywide notice posting, thereading and mailing of notices to all employees, andaccess to company property by union organizers in theevent the organizational campaign should recommence. Ifind that these remedies are particularly appropriate inthis case.[Recommended Order omitted from publication.]57